Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 1 of 93



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, as the personal representative
  of the Estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                           OMNIBUS ORDER

         THIS CAUSE is before the Court upon Defendant’s Motion for Summary Judgment, ECF

  No. [487] (“Defendant’s Motion”), and Plaintiffs’ Motion for Partial Summary Judgment on

  Defendant’s Affirmative Defenses, ECF No. [498] (“Plaintiffs’ Motion”)1 (collectively, the

  “Motions”). The Court has considered the Motions, all supporting and opposing submissions (ECF

  Nos. [526], [533], [560], and [561]),2 the record in this case, the applicable law, and is otherwise

  fully advised. For the reasons set forth below, Defendant’s Motion is denied, and Plaintiffs’ Motion

  is granted in part and denied in part.


  1
    Plaintiffs’ Motion was filed under seal. On May 12, 2020, the Court denied Plaintiffs’ motion to
  seal Plaintiffs’ Motion, ECF No. [493], and directed Plaintiffs to refile the Motion with redactions.
  See ECF No. [502]. On May 18, 2020, Plaintiffs’ Motion was refiled with redactions. See ECF
  No. [511]. For ease of reference, the Court cites to ECF No. [498].
  2
    Plaintiffs’ response to Defendant’s Motion was filed under seal, ECF No. [533], and Plaintiffs’
  reply in support of Plaintiffs’ Motion was filed under seal, ECF No. [560]. On May 25, 2020, the
  Court denied Plaintiffs’ motion to seal Plaintiffs’ response, ECF No. [530], and directed Plaintiffs
  to refile the response with redactions. See ECF No. [538]. The Court similarly denied Plaintiffs’
  motion to seal their reply, ECF No. [563]. On June 1, 2020, Plaintiffs’ response was refiled. See
  ECF No. [549]. For ease of reference, the Court cites to ECF No. [533]. On June 12, 2020, the
  Court ordered the Clerk of Court to unseal Plaintiffs’ reply. See ECF No. [579].
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 2 of 93
                                                      Case No. 18-cv-80176-BLOOM/Reinhart


                                  TABLE OF CONTENTS

  I.     BACKGROUND AND MATERIAL FACTS………………………………………….3
  II.    LEGAL STANDARD…………………………………………………..........................25
  III.   DISCUSSION…………………………………………………………………...............28
  A.     Defendant’s Motion…………………………………………………………………….28
         1.   Subject matter jurisdiction and Ira Kleiman’s authority to file the
              action on behalf of W&K………………………………………………………..32
         2.   Statute of limitations…………………………………………………..................36
              a.     A genuine dispute of material fact exists whether the alleged
                     partnership ended in 2011………………………………………………...40
              b.     The Australian judgments did not trigger a statute of limitations
                     commencing on November 6, 2013……………………………………...41
         3.   Oral partnership and statute of frauds………………………………..................52
              a.     A genuine dispute of material fact exists whether Defendant and
                     Mr. Kleiman entered into an oral partnership……………………………54
                     i.     Plaintiffs’ approach………………………………………………54
                     ii.    Defendant’s approach…………………………………………….57
              b.     The statute of frauds does not bar claims based on the oral
                     partnership………………………………………………………………..62
         4.   Preemption……………………………………………………………………… 64
         5.   Fraud claim……………………………………………………………………...68
              a.     Fraud……………………………………………………………………..69
              b.     Constructive fraud……………………………………………………….74
  B.     Plaintiffs’ Motion……………………………………………………………………….77
         1.   Accord and satisfaction, release, waiver, payment, set-off, and failure
              to mitigate damages……………………………………………………………..77
         2.   Estoppel………………………………………………………………………….79
         3.   Res judicata and collateral estoppel…………………………………………….83
         4.   Statute of limitations and laches………………………………………………..85
         5.   Good faith………………………………………………………………………..86
         6.   Unclean hands…………………………………………………………………...87


                                               2
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 3 of 93
                                                          Case No. 18-cv-80176-BLOOM/Reinhart


         7.      Statute of frauds…………………………………………………………………90
         8.      Personal jurisdiction…………………………………………………………….92
  CONCLUSION…………………………………………………………………………………93

                                *******************************

         I.      BACKGROUND AND MATERIAL FACTS

         The Court assumes the parties’ familiarity with the general factual allegations and nature

  of this case. See, e.g., ECF Nos. [68],[83], [87], [265], and [373]. The initial complaint was filed

  on February 14, 2018. ECF No. [1]. On January 14, 2019, Plaintiffs filed the operative Second

  Amended Complaint (“Complaint”), ECF No. [83]. The Complaint alleges that Defendant and

  David Kleiman (“David Kleiman” or “Mr. Kleiman”) were former business partners that created

  Bitcoin3 under the pseudonym Satoshi Nakamoto. Between 2008 and before David Kleiman’s

  death in April 2013, the two allegedly worked together on Bitcoin, mining bitcoins and developing

  blockchain related intellectual property. Starting in 2008 through February 2011, they allegedly

  worked together as a partnership, and from February 2011 until Mr. Kleiman’s death in 2013, they

  conducted their work through Plaintiff W&K Info Defense Research LLC (“W&K”). During this

  period, significant amounts of bitcoins allegedly were mined and acquired by Defendant and Mr.

  Kleiman and valuable intellectual property was developed. This lawsuit concerns a dispute over

  the ownership of bitcoins and Bitcoin-related intellectual property.

         The Complaint alleges that following David Kleiman’s death, Defendant perpetrated a

  fraudulent scheme to seize Plaintiffs’ bitcoins and their rights to certain blockchain related

  intellectual property. This scheme included, among other things, producing fraudulent documents




  3
    “Bitcoin” can refer to both a computer protocol and a unit of cybercurrency. The Court uses
  “Bitcoin” to refer to the particular cybercurrency system (like “the U.S. Dollar”) and “bitcoin” to
  refer to the unit of exchange (like “dollars”).


                                                   3
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 4 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


  and forging David Kleiman’s signatures on documents to purportedly show that David Kleiman

  transferred to Defendant bitcoins and intellectual property rights belonging to David Kleiman and

  W&K before David Kleiman’s death. Since then, Defendant has taken sole ownership and control

  over the bitcoins and related intellectual property and refuses to return any bitcoins or intellectual

  property to either the estate or W&K. Plaintiffs seek relief against Defendant through various

  causes of action:4 conversion (Count I); unjust enrichment (Count II); misappropriation (Count

  III); violation of the Defend Trade Secrets Act (Count IV); breach of fiduciary duty (Count V);

  breach of partnership duties of loyalty and care (Count VI); fraud (Count VII); constructive fraud

  (Count VIII); permanent injunction (Count IX); and civil theft (Count X).

         On May 8, 2020, the parties filed the instant Motions and accompanying statements of

  material fact. See ECF Nos. [488] (“Def.’s SOMF”) and [495] (“Pls.’ SOMF”).5 The parties then

  filed responses to the Motions on May 22, 2020, see ECF Nos. [526] (“Defendant’s Response”)

  and [533] (“Plaintiffs’ Response”),6 and counterstatements of material facts. See ECF Nos. [531]

  (“Def.’s CSOMF”) and [534] (“Pls.’ CSOMF”).7 On June 2, 2020, the parties filed replies in




  4
   On December 27, 2018, the Court dismissed with prejudice as time barred Plaintiffs’ claims for
  misappropriation (Count III) and violation of the Defend Trade Secrets Act (Count IV) under a
  preceding version of the Complaint. See ECF No. [68].
  5
    Plaintiffs’ Statement of Undisputed Material Facts, ECF No. [495], was originally filed under
  seal. On May 25, 2020, the Court directed the Clerk of Court to unseal this filing. See ECF No.
  [539].
  6
   Plaintiffs’ Response was originally filed under seal. On June 1, 2020, Plaintiffs refiled this filing
  without redactions. See ECF Nos. [549] and [566].
  7
   Plaintiffs’ Opposing Statement of Material Facts, ECF No. [534], was filed under seal. On June
  1, 2020, Plaintiffs refiled this filing with redactions. See ECF No. [550].



                                                    4
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 5 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


  support of the Motions. See ECF No. [560] (“Plaintiffs’ Reply”)8 and ECF No. [561] (“Defendant’s

  Reply”).

         Defendant makes six primary arguments: (1) Plaintiffs’ claims are time-barred, and the

  statute of limitations accrued no later than November 6, 2013; (2) Plaintiffs cannot establish that

  an oral partnership existed between Defendant and Mr. Kleiman, but even if there was such a

  partnership, it would be void for vagueness and claims based on it would be barred by the statute

  of frauds; (3) Plaintiffs’ common law claims are preempted and displaced by Fla. Stat. § 688.008;

  (4) the Court lacks subject matter jurisdiction based on evidence of W&K’s membership; (5) Ira

  Kleiman, Mr. Kleiman’s brother and the estate’s personal representative, lacked authority to file

  this action on behalf of W&K; and (6) Plaintiffs’ fraud and constructive fraud claims cannot be

  established based on the record. See generally ECF No. [487].

         Plaintiffs respond as follows: (1) their claims are not barred by the statute of limitations,

  and regardless their claims would be tolled by the doctrines of fraudulent concealment and

  equitable estoppel; (2) the record contains sufficient evidence to support the existence of a

  partnership under Florida law; (3) claims based on the alleged partnership are not barred by the

  statute of frauds; (4) Defendant fails to present any credible evidence that diversity jurisdiction is

  lacking, and supplemental jurisdiction should be exercised alternatively; (5) Ira Kleiman had

  authority to file this action on behalf of W&K; (6) Plaintiffs’ fraud and constructive fraud claims

  are well supported by record evidence; and (7) Plaintiffs’ claims are not preempted. See generally

  ECF No. [533]. Defendant replies that Plaintiffs’ claims are time-barred, neither fraudulent




  8
   Plaintiffs’ Reply was originally filed under seal. On June 15, 2020, the Court directed the Clerk
  of Court to unseal this filing. See ECF No. [579].


                                                    5
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 6 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


  concealment nor equitable estoppel apply to toll the limitations period, there is no evidence of an

  oral partnership, and the statute of frauds applies. See generally ECF No. [561].

          Plaintiffs seek summary judgment on each of Defendant’s fourteen affirmative defenses:

  accord and satisfaction; release; waiver; payment; set-off; failure to mitigate damages; estoppel;

  res judicata and collateral estoppel; statute of limitations; laches; good faith; unclean hands; statute

  of frauds; and lack of personal jurisdiction. See generally ECF No. [498]. Defendant responds that

  Plaintiffs’ claims are time-barred; laches and unclean hands bar Plaintiffs’ claims for equitable

  relief; the statute of frauds applies; W&K’s claims are barred by res judicata; Plaintiffs are

  judicially estopped and equitably estopped from asserting their claims; Defendant did not abandon

  his “Coin-Exch” defenses; and he is entitled to preserve his defense of lack of personal jurisdiction.

  See generally ECF No. [526]. Plaintiffs reply as follows: (1) the Court should deem admitted facts

  in their statement of material facts; (2) they are entitled to summary judgment on the Coin-Exch

  defenses; (3) Defendant’s statute of limitations and laches defenses fail because of lack of

  evidentiary support, the doctrines of equitable estoppel and fraudulent concealment, Plaintiffs’

  claims are timely and, in any event, Defendant was not prejudiced by any delayed filing; (4) the

  statute of frauds defense fails; (5) Defendant’s estoppel defense is legally unavailing; (6)

  Defendant cannot establish his res judicata defense because he forfeited any opposition to

  Plaintiffs’ arguments that preclusion would defeat the ends of justice and the claims were not

  decided on the merits, res judicata cannot apply based on the Australian lawsuits given the lack of

  service of process, and Defendant’s extrinsic fraud precludes applying res judicata; (7)

  Defendant’s “new” unclean hands defense fails; (8) the personal jurisdiction defense cannot stand;

  and (9) summary judgment is warranted on Defendant’s good faith defense. See generally ECF

  No. [560].




                                                     6
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 7 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


         Based on the parties’ statements and counterstatements of material facts,9 along with the

  evidence in the record, the following facts are not genuinely in dispute unless otherwise noted.

                 A.      The relationship between David Kleiman and Defendant

         In January and February 2013, Defendant referred to Mr. Kleiman as his “partner.” Pls.’

  CSOMF at ¶ 51 (citing ECF Nos. [534-1]; [534-2]; [534-3]). Defendant considered Mr. Kleiman

  to be his “best friend.” ECF Nos. [511-1] at 200:3; [534-4] at 140:14; 149:15-22; 193:7-9; 196:9-

  10; 198:2-5; 202:25-203:1. In January 2013, Defendant emailed Mr. Kleiman to ask, “I know you

  have been paying people from Bitcoin in your own wallet, is this enough to account for it all? It

  has been a shitload of work.” Pls.’ CSOMF at ¶ 142 (citing ECF No. [534-1] at 3).

         Defendant told Ira Kleiman in May 2014 that he “did partner ;)” with David Kleiman. Id.

  at ¶ 89 (citing ECF No. [83-2]). Further, in May 2015, Defendant wrote an email to Michele Seven

  in which he stated that “[i]n the past, David Kleiman was my best friend and business partner.” Id.

  at ¶ 90 (citing ECF No. [534-9] at 1). In that same email, Defendant stated that he had known Mr.

  Kleiman since the 1990s and they “have many shared secrets.” Id. at ¶ 128 (citing ECF No. [534-

  9] at 1). He also texted Mark Ferrier in February 2013 that “my partner Dave and I have been




  9
    In Plaintiffs’ Opposing Statement of Material Facts, ECF No. [534], Plaintiffs asserted additional
  material facts, see id. at 12-26, in response to Def’s SOMF. Defendant did not file a reply statement
  of material facts to Pls.’ CSOMF in violation of Local Rule 56.1(a)(3) and 56.1(b)(3)(A). A party’s
  failure to controvert an opposing statement of material facts deems those facts admitted. See L.R.
  56.1(c) (“All material facts in any party’s Statement of Material Facts may be deemed admitted
  unless controverted by the other party’s Statement of Material Facts[.]”). This is so even for
  purposes of a cross-motion for summary judgment. See, e.g., Franklin v. CitiMortgage, Inc., No.
  1:15-CV-4396-LMM-WEJ, 2016 WL 11577288, at *1 n.1 (N.D. Ga. Sept. 8, 2016), report and
  recommendation adopted, No. 1:15-CV-4396-LMM-WEJ, 2016 WL 11577241 (N.D. Ga. Oct. 12,
  2016); Cohen v. DeKalb Cty. Sch. Dist., No. 1:09-CV-1153-WSD, 2012 WL 12948996, at *1 n.1
  (N.D. Ga. June 26, 2012) (collecting cases). Thus, facts alleged in Pls.’ CSOMF that Defendant
  failed to address with a reply statement of material fact are deemed admitted where they are
  otherwise supported by evidence in the record as are facts elsewhere that have not been
  controverted properly by a party.


                                                   7
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 8 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


  working on something of a while now. . . . my business partner Dave . . . Sorry. My best frined

  [sic] and business partner died a few days back.” Id. at ¶ 91 (citing ECF No. [534-3] at 2-3). He

  also told Australian police, in the context of a police investigation, that “[t]his is an idea that I had

  developed with my business partner David KLEINMAN [sic] (David) for a period of over a

  decade.” Id. at ¶ 93 (citing ECF Nos. [534-11] at 4; [534-12] at 4; and [534-47] at 4).

          When asked in a media training session whether he was “trying to claim all the credit” for

  Bitcoin or if Satoshi Nakamoto was instead a “combination of people and minds,” Defendant

  responded that he “had a lot of help. In particular a friend of mine who died a few years ago, Dave

  Kleiman, gave me a lot of help[.]” Id. at ¶ 96 (citing ECF No. [534-13] at 1). In that same session,

  when asked how many bitcoins he mined, Defendant stated that he “mined quite a number and I

  was with my partner, so to speak, in all of this, Dave, we mined quite a lot.” ECF No. [534-13] at

  6. He also stated that “[h]ow many people were involved in Satoshi is probably a better question.

  That was two of us.” Id. Defendant further stated that “Dave was a key part of everything that I

  did. Dave spoke as Satoshi,” and he and Mr. Kleiman are Satoshi Nakamoto. Id. at 7. Additionally,

  when asked who created the pseudonym Satoshi, he stated “[m]ostly myself, and a little bit with

  Dave. Both of us acted. Dave was the nice version of Satoshi.” Id. at 20.

          In October 2013, Defendant wrote an email to Michael Hardy and others in which he stated,

  “David Reese and David Kleiman have both been essential parts of this project. . . . David Kleiman

  was my best friend.” Id. at ¶ 100 (citing ECF No. [534-16] at 1). In March 2014, Defendant wrote

  an email to Ira Kleiman in which he stated “I will not take from Dave. I had an idea, but it would

  never have executed without Dave[.] Dave was my sounding board, he fixed my errors.” Id. at ¶

  102 (citing ECF No. [534-17] at 3). Additionally, in an interview with the ATO, Defendant

  reportedly stated, “[w]hen we were starting originally, we looked at bitcoin value of probably $20




                                                     8
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 9 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


  million. By the time we started looking at actually capitalising that and around Dave’s death, that

  had gone up to, I think, $100 million.” Id. at ¶ 104 (citing ECF No. [534-18] at 11). He also told

  the ATO that “[t]here was a trust set up to put a number of bitcoin that Dave was mining and

  everything like that into and maintain, the idea being we would use that to further the goals we

  were doing, which were all to do with promotion of bitcoin and cryptocurrencies,” and that the

  trust was set up as a “funding mechanism . . . for research.” Id. at ¶¶ 105, 132 (citing ECF No.

  [534-18] at 7).

         In April 2014, Defendant wrote to Ira Kleiman that the “Tax office know[s] that Dave and

  I have been working on this since 2008.” Id. at ¶ 106 (citing ECF No. [83-20] at 1). He also wrote

  to Ira Kleiman in March 2014 that “I am not a team player. I am a terrible boss and slave driver,

  but with Dave I was far more.” Id. at ¶ 108 (citing ECF No. [534-17] at 4). In May 2017, when Ira

  Kleiman asked Defendant if Mr. Kleiman had compiled the code for the first version of Bitcoin,

  Defendant replied, “Yes. We both played. Dave compiled. He never just used binaries.” Id. at

  ¶ 111 (citing ECF No. [534-19]). Relatedly, in March 2014, Defendant told Ira Kleiman that

  Defendant “had math skills and some coding, that frankly was crud” but “Dave could edit his way

  through hell and back.” Id. at ¶ 112 (citing ECF No. [534-17] at 4).

         In November 2015, Defendant told Mr. Paige that reporters “ignored the stuff Dave and I

  did when he was alive. . . . Dave helped design the firm one and as you know did a fair amount of

  research with me. Most yet to be completed and published.” Id. at ¶ 125 (citing ECF No. [83-8] at

  13). He later wrote “[w]hen it all comes out, there is no way Dave will be left out. We need at least

  a year more.” Id. at ¶ 125 (citing ECF No. [83-8] at 12). Defendant credited Mr. Kleiman with

  their shared work on “smart contracts.” Id. at ¶ 126 (citing ECF No. [534-12]). In February 2014,




                                                   9
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 10 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   Defendant wrote an email to Mr. Conrad and Mr. Paige stating “Dave and I had a project in the

   US. He ran it there. We kept what we did a secret.” Id. at ¶ 127 (citing ECF No. [534-24] at 3).

          In April 2014, Defendant wrote to Ira Kleiman that he had “convinced [Mr. Kleiman] that

   we could make it to Oct 2014 when if he needed we could take some of the R&D money that

   comes as a rebate on what has been expended and we could both spend a little time on us time.”

   Id. at ¶ 152 (citing ECF No. [83-20] at 7). In June 2015, Ramona Watts (Defendant’s wife) wrote

   to Ira Kleiman, stating “Craig and I have put our entire life savings into this business, as did

   Dave[.]” Id. at ¶ 147 (citing ECF No. [534-31] at 1).

          Defendant and Mr. Kleiman shared control over the bitcoin private keys that were shared

   online. Id. at ¶ 149 (citing ECF Nos. [534-32] and [534-33] at 1). In April 2014, Defendant wrote

   to Ira Kleiman that “[i]n doing what we wanted to do, Dave and I arranged for the sale or [sic]

   around 500,000 BTC.” Id. at ¶ 150 (citing ECF No. [534-26] at 1). Defendant told the ATO that

   “Dave has . . . an estate . . . and I wanted to make sure I didn’t rip off his estate and just go, ‘Ha

   ha, it’s my software.’” ECF No. [534-18] at 42. Further, in a February 2019 blogpost, Defendant

   stated that “[i]n order to fund my work, Dave Kleiman and I sold code that was used in gaming

   illegal out of countries such as Costa Rica. David took the biggest risk because gambling is not

   illegal in Australia. Nothing he was able to earn in Panama was able to be repatriated legally in

   the USA.” Pls.’ CSOMF at ¶ 153 (citing ECF No. [534-34] at 4).

          According to Plaintiffs, Satoshi Nakamoto is known to have communicated from at least

   two email addresses, Satoshi@vistomail.com and Satoshin@gmx.com. Id. at ¶ 154 (citing ECF

   No. [500-5]). In February 2014, Defendant wrote an email to Ira Kleiman stating that Mr. Kleiman

   “had the vistomail account” and Defendant “had the gmx one.” Id. at ¶ 155 (citing ECF No. [534-




                                                    10
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 11 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   35] at 1). Defendant told James Nguyen that he and Mr. Kleiman “both posted from Satoshi

   account sometimes.” Id. at ¶ 156 (citing ECF No. [534-16] at 197:34).

                  B.      David Kleiman’s experience

           A declaration submitted by Mr. Kleiman in a Florida state court lawsuit stated that he is a

   “recognized computer security expert who has worked in the Information Technology sector since

   1990. I specialize in computer forensics, data security, and analysis. I have been accepted to testify

   as a computer expert witness in the United States federal courts, Florida state courts, and United

   States military courts. I have also served as a court-appointed neutral expert on computer forensic

   matters. I am a former Florida Certified Law Enforcement Officer, and I have assisted law

   enforcement agencies in computer crime analysis. Additionally, I am a published author on the

   subjects of information security and computer forensics.” ECF No. [488-12] at 15-16.

                  C.      Trusts and bitcoin mining

           In May 2012, Defendant wrote an email to Mr. Kleiman in which he stated that “we do not

   touch the trusts. Not yet. Not even for this. ONE DAY, they will change the world. Not millions,

   not billions. If I am right, they will be trillions[.]” Id. at ¶ 133 (citing ECF No. [83-13]). Defendant

   told the ATO that all of the assets of the Tulip trust were sourced from him and Mr. Kleiman. Id.

   at ¶ 134 (citing ECF No. [534-25] at 7). He also told the ATO that he and Mr. Kleiman had 1.1

   million bitcoin, which was worth approximately $20 million but by “Dave’s death, that had gone

   up to . . . $100 million.” Id. at ¶ 135 (citing ECF No. [534-18] at 11).

           In March 2011, Mr. Kleiman wrote an email to Defendant in which he stated, regarding

   profits and losses, “[a]re we ever going to get a wage on this? Just kidding I trust you.” Id. at ¶ 140

   (citing ECF No. [534-28]). Defendant told the ATO that Mr. Kleiman put bitcoin into a trust to

   fund their joint research activities. Id. at ¶ 141 (citing ECF No. [534-18] at 7). In November 2012,




                                                     11
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 12 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   Mr. Kleiman purportedly wrote a bitmessage to Defendant stating “you funded the trust when

   Bitcoin was worth hardly anything, but we have all put all we have into this. So the gain is not

   yours, it remains with the trust[.]” ECF No. [534-30] at 5. In May 2013, shortly after Mr. Kleiman

   died, Defendant emailed Mark Ferrier stating, “I have a trust overseas. I moved it and the mining

   process to Dave Kleiman when I had a few issues with the tax ppl [sic].” Pls.’ CSOMF at ¶ 114

   (citing ECF No. [534-20] at 2). He later wrote in an email to Mark Ferrier that he “had Dave mine

   the Bitcoin overseas and all it has cost is sunk. . . . I have never touched the Bitcoin we created in

   the OS trust and companies[.]” Id. at ¶ 115 (citing ECF No. [534-20] at 2).

          In a January 2014 LinkedIn message to Benjamin Wright, Defendant wrote, “Dave

   Kleiman and I started mining in 2009. So we have a few things that will interest them. It is a shame

   Dave died last year before fruition, but all is moving ahead.” Id. at ¶ 116 (citing ECF No. [534-21]

   at 1). Additionally, in an email from December 2012, Mr. Kleiman told Defendant that “[w]e only

   need one dormant and untraded company to sit as a[n] owner of the bitcoin we are mining into

   them.” Id. at ¶ 117 (citing ECF No. [534-22] at 1). In April 2014, Defendant told his wife, his

   company’s CFO, and the company’s lawyer that “Dave mined all of this outside Australia” and “I

   was not the person doing the mining. Dave was.” Id. at ¶ 118 (citing ECF No. [534-22] at 1).

          In April 2014, Defendant wrote an email to Ira Kleiman stating that “Dave took the 2

   million lines of code that had in 2010 and transformed these into a documented set of over 6 million

   lines of code. I have sent the software analysis to you already.” Id. at ¶ 119 (citing ECF No. [83-

   20] at 3). Defendant also reportedly told the ATO that a “long-term friend of mine, Dave Kleiman

   and I, started that so that we could start building an exchange platform . . . Dave and I had been

   friends and sort of partners that way for a long time.” Id. at ¶ 120 (citing ECF No. [534-18] at 5).

   He told the ATO that he and Mr. Kleiman “had worked on a number of patents together . . . We




                                                    12
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 13 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   had been planning putting together an exchange platform that would allow us ….. or bitcoin.” Id.

   at ¶ 121 (citing ECF No. [534-18] at 5).

          Defendant told Australian law enforcement that the “idea conceived by David and me, was

   to develop a system that integrated Supervisory Control and Data Acquisition (SCADA) software

   and a Bitcoin exchange.” Id. at ¶ 123 (citing ECF No. [534-11] at 5). He also wrote to Mark Ferrier

   in 2013 that “what Dave and I want to do” included “creating autonomous agents in the Bitcoin

   block,” developing “a completely open and malleable form of scriptable money,” creating “ways

   to program a distributed contract using Bitcoin to form agreements with people via the block

   chain” as well as create “Smart property [that] is property that can be atomically traded and loaned

   via the block chain,” and solve how “a transaction could be issued potentially even after a

   confirmation if the block chain is reorganized.” Id. at ¶ 124 (citing ECF No. [534-3] at 2).

                  D.      The communications between Defendant and Ira Kleiman

          On February 11, 2014, Defendant contacted Ira Kleiman’s father, Louis Kleiman, by email

   stating as follows:

          Hello Louis,

          Your son Dave and I are two of the three key people behind Bitcoin . . .

          If you have any of Dave’s computer systems, you need to save a file named
          “wallet.dat”. I will explain what this is later. Please understand, I do not seek
          anything other than to give you information about your son.

          Know also that Dave was a key part of an invention that will revolutionise the world
          ...
          I will talk to you again soon.

          When I can, I will let you know much more of Dave. I will also help you recover
          what Dave owned.

          I will let you know when I am in the USA.




                                                   13
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 14 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   ECF No. [83] at ¶ 133 (citing ECF No. [83-23]). On February 12, 2014, Louis Kleiman replied:

   “After reviewing the information you sent, I want to thank you very much. . . . I look forward to

   any information you can give me about my son DAVID. To me, he was alway’s [sic] someone

   special.” Pls.’ CSOMF at ¶ 76 (citing ECF No. [511-16]). Ira Kleiman took over corresponding

   with Defendant after this because Louis Kleiman was elderly. ECF No. [83] at ¶ 134. In March

   2014, Ira Kleiman wrote to Defendant that his “family is truly blessed to know you.” ECF No.

   [534-39] at 7.

          On April 23, 2014, Ira Kleiman wrote an email to Defendant stating as follows:

          Craig,

          Just as Dave believed in your vision and abilities, I share that same belief. There is
          no doubt in my mind that you are capable of achieving the goals you have set. And
          I am still in awe of your brilliance.

          However, since receiving the documents from the ATO and spending more time
          reviewing them, I feel like there are questionable discrepancies in the contracts
          between you and W&K such as Dave’s signatures, his resignation, transfer of all
          accountable value, Uyen’s role of Director, BAA projects, etc. No need to go into
          details.

          I can understand how you may have felt pressured to take actions to secure the
          business you and Dave started. And the last thing I want to do is stifle the growth
          of it. But I do believe we need to remedy the lopsided contractual exchange.

   ECF No. [83-24] at 20. When asked, “you’re saying that Craig made false statements and induced

   you into doing certain things. What did he induce you into doing?[,]” Ira Kleiman stated “I guess

   – well, I don’t want to speculate. I don’t know.” ECF No. [488-13] at 164:14-19. In April 2014, in

   response to an email from Ira Kleiman stating that “it appears clear to see a systematic transfer of

   assets out of W&K back to you” and that Defendant “never mentioned any of the actions you were

   taking against W&K prior to contacting us,” Defendant wrote to Ira Kleiman that “[t]his was not




                                                   14
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 15 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   about screwing Dave or his estate, it was ensuring that we had something solid as Dave died. I did

   that action as accountants etc advised it was necessary.” ECF No. [534-38] at 8-9.

          In April 2014, Defendant further wrote to Ira Kleiman that “Dave died. I did the actions to

   make sure the court signed off on what Dave and I planned.” ECF No. [83-24] at 18. He also later

   wrote, “I do not know what you have been led to believe. But I am not trying to take anything from

   Dave’s estate.” Id. at 6. He also wrote to Ira Kleiman that “[t]he software Dave updated and which

   I have transferred back in OUR company, and it is OURs as you are Dave’s heir[.]” ECF No. [511-

   8] at 1. According to Plaintiffs, Defendant promised to provide the estate with shares in a new

   company he represented as having assets worth millions of dollars. Pls.’ CSOMF at ¶ 81 (citing

   ECF Nos. [511-2] at 50 and [511-8] at 7).

          Defendant also wrote to Ira Kleiman that the “reason for the transfer is to use the R&D tax

   credit on the value of the software Dave and I developed.” Pls.’ CSOMF at ¶ 137 (citing ECF No.

   [83-20] at 18). Defendant wrote to Ira Kleiman stating that “Dave and I decided to start Coin-Exch

   so that we could lock in some of the value. . . . We locked in the value of the software based on

   the price of BTC then, which was less than now and if it was a year later we would have been

   smart, but we took the option to cash out.” Id. at ¶¶ 138, 148 (citing ECF No. [534-26] at 1).

          Defendant stated in April 2014 that the idea of “locked in payments” was David Kleiman’s

   idea. ECF No. [511-8] at 8. In August 2015, Ira Kleiman wrote to Defendant that “I wish I could

   believe that you have my best interest at heart . . . But after the long delays of promised payments

   I was to receive each October and the strange offer to purchase my shares from a[n] undisclosed

   investor, obviously I have my doubts.” ECF No. [498-18] at 1. Defendant responded that “until

   we sort out the ATO issues we just don’t have any money to pay anyone. Unless we sort out the

   ATO we are in a very difficult position, however frustrating this is for you[.]” Id. Defendant




                                                   15
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 16 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   stopped responding to Ira Kleiman’s emails by October 9, 2015. Def.’s CSOMF at ¶ 51 (citing

   ECF No. [498-19] at 1).

                  E.      David Kleiman’s work papers and hard drives

          Ira Kleiman testified that during Thanksgiving dinner in 2009, David Kleiman told him

   that he was working to develop digital money and that it would be “bigger than Facebook,” and

   he drew for him what would become the symbol for Bitcoin. ECF No. [488-13] at 14:8-22:5. He

   stated that David Kleiman’s involvement in Bitcoin was “secretive” according to what Defendant

   told him. Id. at 17:3-8. Ira Kleiman further testified that Mr. Kleiman “told me in a very vague

   way that he was working on Bitcoin. He didn’t specifically say Bitcoin so I could never go back

   and attach it to him. During those next 2010, 2011 if I had heard of Bitcoin I wouldn’t have thought

   oh, that’s what Dave was working on.” 20:14-22. After the Thanksgiving dinner, Ira Kleiman did

   not talk with Mr. Kleiman about his statements made during that dinner. Id. at 22:6-23. After Mr.

   Kleiman’s death, Ira Kleiman was appointed the personal representative of the Estate of David

   Kleiman. Pls.’ CSOMF at ¶ 24.

          On February 18, 2014, Ira Kleiman wrote an email to Defendant stating that he felt

   “nervous about making mistakes,” and that he “very well could have already made some months

   ago by throwing away a bunch of Dave’s papers and format[ted] drives that I couldn’t access.”

   ECF No. [488-14] at 261-262. He testified that after Mr. Kleiman died, he discarded “some papers

   and hard drives” and that he “first examined to see if there was anything on them” and once he

   found out that there was not, he formatted two hard drives. Id. at 44:20-45:3; 53:3-4. He stated that

   he did not find evidence of the digital currency that Mr. Kleiman said would be bigger than

   Facebook before he formatted and threw those papers away. Id. at 45:5-8. He testified that the




                                                    16
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 17 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   papers he threw out “didn’t look relevant to keeping,” id. at 48:10-14, and that “a lot of the stuff

   [he] threw out could have just been like junk mail,” such as advertisements. Id. at 49:13-17.

           Regarding the two formatted drives, Ira Kleiman stated he was “concerned” because he

   was using them for his own personal uses, which uses occurred following Mr. Kleiman’s death

   until after the lawsuit was filed. Id. at 53:6-54:23. He further testified that he “guess[ed]” “part of”

   the reason he stopped using the devices is because he was concerned it would appear that he was

   trying to delete things. Id. at 55:17-22. According to Nicholas Chambers, the formatting that

   occurred on the hard drives after Mr. Kleiman’s death permanently overwrote data previously

   existing on them and rendered the data unrecoverable. ECF No. [488-15] at ¶ 45.

                  F.      Australian lawsuits

           In July and August 2013, Defendant filed two lawsuits against W&K after Mr. Kleiman

   died. Pls.’ CSOMF at ¶¶ 52-53 (citing ECF Nos. [83-11]; [511-1]; [534-4]). Defendant filed two

   claims in New South Wales Supreme Court in Australia against W&K for approximately $28

   million each. ECF No. [83] at ¶ 117 (citing ECF No. [83-11]). Defendant’s employee, Jamie

   Wilson, signed two papers in August 2013 purportedly on behalf of W&K consenting to a transfer

   of all W&K’s assets to Defendant. Pls.’ CSOMF at ¶ 54 (citing ECF Nos. [83-19] and [511-9] at

   68:15-69:21). The Consent Orders do not purport to transfer any bitcoin. Id. at ¶ 57 (citing ECF

   No. [83-19]). The Consent Orders reflect “consent” by W&K and Defendant to the entry of

   judgment against W&K. ECF No. [83-19] at 2, 4. Mr. Wilson testified that he was never a director,

   shareholder, or officer of W&K. ECF No. [498-9] at 33:9-16. When presented with a copy of an

   affidavit Defendant submitted in the Australian court proceeding stating that there had been an

   August 2013 meeting where it was moved that Mr. Wilson would “act as a director for purposes

   of consenting to orders and the company to be wound down,” Mr. Wilson testified that “[t]his is




                                                     17
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 18 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   my first knowledge that I was acting as a director of the U.S. company.” Id. at 69:22-70:10. He

   further stated that “[t]his is my first that I am being made aware that I was a director of the LLC

   company.” Id. at 71:8-12.

          In a court hearing on October 31, 2013, Defendant informed the Australian Registrar that

   he owned 51% percent of the shares of W&K. ECF No. [498-10] at 1. He also stated that “[w]e

   have actually taken control of the accounts and whatever else, which we’ve got stat decs for that,

   so effectively this is a formality because we have actually – the company has controlled all of the

   accounts now.” Id. at 2. In a court hearing held on November 6, 2013, Defendant told the Registrar

   that he is “now the sole shareholder in an American company,” and that he “own[s] all the shares

   over here and want[s] to bring everything back in.” ECF No. [498-11] at 1. Judgments were then

   entered in the Australian court proceedings on November 6, 2013 reflecting the Consent Orders.

   ECF No. [83-22]. Specifically, the November 6, 2013 “Supreme Court of NSW Record of

   Proceedings” state that money judgments were entered in favor of Defendant and that it is “the

   agreement of the parties that [Craig Wright] will accept the transfer of intellectual property held

   by the plaintiff [Craig Wright] in full satisfaction of the judgment.” Id. at 4-5, 8. The transcript

   from the November 6, 2013 hearing reflects that the entry of orders brought the Australian court

   proceedings “to a conclusion.” ECF No. [498-11] at 2.

          Mr. Conrad testified that Mr. Kleiman would use a “Drop Box . . . for his business and I

   guess personal items[.]” ECF No. [488-2] at 26:3-9 (the “Mailbox”). The Mailbox address was

   4371 Northlake Blvd., Palm Beach, FL 33410. Id. According to Plaintiffs, W&K used a different

   address for service of process. See Pls.’ CSOMF at ¶ 29 (citing ECF No. [83-3] at 2). W&K is a

   Florida limited liability company. ECF No. [83-3]. Zachary Eisner, W&K’s corporate

   representative, testified that 4371 Northlake Blvd. is a “UPS store.” [498-13] at 104:5-6. On




                                                   18
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 19 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   October 9, 2010, David Kleiman sent an email to Ira Kleiman and others that included the Mailbox

   address in his signature block. Pls.’ CSOMF at ¶ 31. The Articles of Incorporation for W&K listed

   4371 Northlake Blvd. #314, Palm Beach Gardens, FL 33410 as the “mailing address of the Limited

   Liability Company.” ECF No. [83-3] at 2. The “street address” for W&K was listed as 3119

   Contego Lane, Palm Beach Gardens, FL 33418. Id. Further, Mr. Kleiman was listed as the

   registered agent for W&K, and the registered agent’s address was listed as 3119 Contego Lane,

   Palm Beach Gardens, FL 33418. Id.

          In Australia,10 Defendant testified by affidavit that in July 2013, W&K was served by

   mailing a copy of the Statement of Claim to 437l Northlake Blvd. #314, Palm Beach Gardens, FL

   33410. Pls.’ CSOMF at ¶ 58 (citing ECF No. [83-4] at 4). He also testified that in July 2013, W&K

   was served by leaving a copy of the Statement of Claim at W&K’s registered address for service

   of 3119 Contego Lane, Palm Beach Gardens, FL 33410. Id. In August 2013, in two documents

   titled Acknowledgement of Liquidated Claim from the Australian court proceedings, Defendant



   10
      Australian attorney, Gordon Grieve, submitted an affidavit in this lawsuit stating that “[w]here
   a court process is required to be served outside Australia the document need not be served
   personally so long as the document is otherwise served in accordance with the laws of service
   applicable in the foreign jurisdiction in which service is to take place.” ECF No. [33-1] at ¶ 49. He
   also stated that “where the method of service is not effective under the local law, this may affect
   the recognition of the Australian judgment in that jurisdiction.” Id. at ¶ 50. Further, he stated that
   “[g]enerally, an Australian party commencing proceedings has to apply to the Supreme Court
   Registrar for service under the Hague Service Convention.” Id. at ¶ 52. He added that “[t]his
   request is subject to certain mandatory form requirements. In particular, the litigant must include
   the following: a. model letter of request; b. Summary of Documents to be Served; c. Certificate of
   Service for the foreign court to complete; d. documents to be served; e. certified translations where
   necessary and f. an undertaking as to costs.” Id. at ¶ 53.

   Mr. Grieve stated that, if satisfied, the Registrar will sign the request for service abroad and the
   documents are to be forwarded to the designated Central Authority. Id. at ¶ 54. He further stated
   that the Central Authority will then make arrangements for service, and the Central Authority will
   then remit a Certificate of Service back to the Australian Registrar advising that service has or has
   not been effectuated. Id. at ¶¶ 55-56. Defendant asserts that service through the Central Authority
   is not the only acceptable method of service under the Hague Convention. Def.’s CSOMF at ¶ 31.


                                                    19
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 20 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   listed his Australian address as the “[a]ddress for service” for W&K, and he is labeled as W&K’s

   “Director/Australian Agent.” Id. at ¶ 59 (citing ECF Nos. [83-30] at 3 and [534-5] at 11). The

   documents also reflect that Defendant acknowledged that he is the “legal agent and representative”

   for W&K, the defendant in those proceedings. ECF No. [83-30] at 2, 4.

           A Notice of Listing in one of the Australian lawsuits reflects that it was addressed to W&K

   at 4371 Norhtlake [sic] Blvd 314, Palm Beach, FL 33410. ECF No. [488-2] at 54. The Notice of

   Listing is dated September 3, 2013 and was issued in the case styled Craig Steven Wright v W &

   K Info Defense Research LLC. Id. The document states that “[t]he matter is listed for Directions

   (Common Law Register) on 30/10/2013 at 9:00 AM, Supreme Court – Civil, Supreme Court

   Sydney Court 9C Queens Square Sydney,” and noted that “[i]f you do not appear at Court, this

   matter may be dealt with in your absence.” Id. The Notice of Listing also stated that “[l]isting

   details for cases” are “published on the internet . . . on the afternoon before the case is listed.” Id.

   The notice letter did not include a summons, a statement of claim, a notice of the alleged scope

   and grounds of jurisdiction, or the right to challenge service. Pls.’ CSOMF at ¶ 61 (citing ECF No.

   [488-2] at 54). Mr. Eisner testified that the Notice of Listing was received at W&K’s mailing

   address listed on its Articles of Incorporation, but W&K was not served with process. Id. at 107:12-

   18.

           The Notice of Listing was received by Mr. Conrad, Mr. Kleiman’s partner in Computer

   Forensics, LLC. Pls.’ CSOMF at ¶ 67 (citing ECF No. [488-2] at 25:25-26:2). Mr. Conrad was not

   the registered agent for W&K and he was not authorized to accept service on W&K’s behalf. Id.

   at ¶ 68 (citing ECF No. [83-3]). Mr. Conrad testified that he did not recall any conversations where

   he told Ira Kleiman about the Australian court document. Id. at ¶ 70 (citing ECF No. [488-2] at

   26:19-21). Mr. Conrad testified that he recalled receiving the document and handwriting the




                                                     20
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 21 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   received date (October 10, 2013) on it with a Sharpie pen because “it looked like some sort of legal

   proceeding that was being instituted so [he] felt like it was important to document exactly when

   [he] received it[.]” ECF No. [488-2] at 25:20-26:17.

          Ira Kleiman testified in a declaration that he never received service of process for any of

   the Australian lawsuits. ECF No. [50-1] at 2. He also testified that he first became aware of the

   claims Defendant filed in Australia on April 15, 2014 when he was contacted by the Australian

   Tax Office (“ATO”). ECF No. [50-1] at 2; see also ECF No. [83-20] at 18. Plaintiffs state that Mr.

   Kleiman’s estate was not a party to the two consent proceedings filed by Defendant against W&K

   in Australia; however, Defendant asserts that W&K was served at Mr. Kleiman’s mailing address.

   Def.’s CSOMF at ¶¶ 7, 22 (citing ECF No. [488] at ¶¶ 33-34).

          Mr. Conrad testified that he had never heard of W&K until he received the Notice of

   Listing. Pls.’ CSOMF at ¶¶ 64-65, 69 (citing ECF Nos. [488-2] at 26:6-9, 34:1-3). Mr. Paige stated

   that he first learned about W&K (based on the Notice of Listing) “[w]hen it showed up in a mailbox

   that was used by the company, Computer Forensics, LLC” in 2013. ECF No. [488-1] at 26:7-27:7,

   41:6-13, 43:22-44:13, 115. He testified that the first communications he had with Ira Kleiman

   about W&K generally, and specifically about the Australian court notice, were in March 2016.

   Pls.’ CSOMF at ¶ 72.

          Ira Kleiman was not aware of W&K’s existence until he learned about it from Defendant

   in 2014. Id. at ¶ 73 (citing ECF No. [488-14] at 33:3-4, 126:25-127:13, 144:8-10). He did not learn

   about the Australian Notice of Listing until 2016 when Mr. Paige first mentioned it to him. Id. at

   ¶ 74 (citing ECF No. [488-1] at 43:22-44:13, 115). Ira Kleiman was informed by Mr. Paige in late

   March 2016 that the “original court mailing about WK” had been located, and Ira Kleiman asked

   Mr. Paige if he could “keep that letter and envelope in a safe place” so that he could “check it out




                                                   21
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 22 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   sometime.” ECF No. [488-1] at 115-17. In May 2014, Mr. Paige communicated with Ira Kleiman

   and asked him to take over control of the Mailbox and pay for its renewal, but Ira Kleiman declined

   to do so. Id. at 123-24.

          On March 28, 2014, nearly a year after Mr. Kleiman died, W&K was reinstated by Uyen

   Nguyen. Pls.’ CSOMF at ¶ 79 (citing ECF Nos. [83] at ¶ 139; [534-7]). Ms. Nguyen removed Mr.

   Kleiman as the registered agent for W&K and listed herself. ECF No. [534-7].

                  G.      Ownership of W&K and Lynn Wright’s testimony

          Mr. Eisner testified that the only individuals who have ever been members of W&K are

   David Kleiman and Ira Kleiman, after Mr. Kleiman died. Pls.’ CSOMF at ¶ 158 (citing ECF No.

   [498-13] at 91:19-21). Lynn Wright is Defendant’s ex-wife. ECF No. [488-17] at 9:4-5. Defendant

   first testified that Ms. Wright held shares in W&K at his June 28, 2019 deposition. ECF No. [239]

   at 1-2. Defendant and Ms. Wright’s divorce settlement is a document labeled as an “appendix”

   purporting to be a “family law settlement” between them from June 2011 and which mentions both

   of them having an interest in W&K. Pls.’ CSOMF at ¶ 159 (citing ECF No. [488-17] at 147).

   Defendant testified in June 2019 that the divorce settlement did not deal with any blockchain

   intellectual property and only “indirectly” dealt with Bitcoin assets. Id. at ¶ 163 (citing ECF No.

   [534-37] at 408:9-11, 413:13-16). However, the “family law settlement” addresses “[a]ny and ALL

   Bitcoin, private keys, trusts and software associated with Bitcoin” and “any and all IP . . . including

   . . . . Bitcoin.” Id. at ¶ 164 (citing ECF No. [488-17] at 148).

          Ms. Wright testified that she is a shareholder of W&K. Id. at 22:14-15. She testified that

   she “knew [she] had had some interest in” W&K and that she “didn’t have any concerns” about

   her ownership in W&K because she “didn’t think” the shares were worth anything. Id. at 28:17-

   29:25. She denied that Ira Kleiman or anyone from Mr. Kleiman’s estate had contacted her about




                                                     22
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 23 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   her shares in W&K after Mr. Kleiman died. Id. at 30:2-5. When asked when she obtained

   ownership in W&K, Ms. Wright stated that she “guess[ed]” it was when Mr. Kleiman and

   Defendant started discussions on putting “tenders in” and at that point, “there was the three of us

   that were still working on it.” Id. at 98:1-7.

           Ms. Wright testified that she does not have any documentation, outside the divorce

   settlement, related to ownership in W&K. Id. at 98:9-12. When asked if she still has ownership in

   W&K, she testified that she “guess[es] that [she] still [has] some interest in it[.]” Id. at 98:22-99:1.

   Her “basis” for assuming that she has ownership in W&K is that as far as she knows, “nothing has

   changed” from her “divorce settlement,” which purportedly granted to her 50% of Defendant’s

   shares in W&K. Id. at 23:18-24:7; 28:17-29:12; 99:2-5. See also id. at 147-48. However, Ms.

   Wright also testified that she declared bankruptcy in 2011 (finalized in January 2012), and as part

   of the bankruptcy, she had to list the assets she personally owned, but she did not list W&K as one

   of those assets “because everything had been handed back to [Defendant]” Id. at 105:3-18.

           According to Plaintiffs, the June 2011 “family law settlement,” ECF No. [488-17] at 147-

   48, is not included in the Australian federal Magistrates Court record, and the court file revealed

   that Defendant and Ms. Wright applied for divorce in 2013, which application listed “no” to the

   question whether “there are any . . . binding agreements . . . about family law . . . involving any of

   the parties” listed on the application. Pls.’ CSOMF at ¶¶ 40, 160 (citing ECF No. [507-1] at 7).

   Ms. Wright testified that she did not have a copy of the “family law settlement” until approximately

   a week before her deposition when Defendant’s counsel sent it to her by email. ECF No. [488-17]

   at 126:22-128:11. Defendant testified on June 28, 2019 that he did not have a copy of the

   agreement. ECF No. [534-37] at 409:11-15.




                                                     23
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 24 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


          On March 3, 2020, Defendant produced a document he claimed he received from Ms.

   Wright’s external devices that purported to be W&K’s operating agreement, which identified Ms.

   Wright as a member of W&K and which was purportedly signed by Defendant and Mr. Kleiman.

   Pls.’ CSOMF at ¶ 167 (citing ECF Nos. [507-2] and [511-1] at 177:23-25) (“W&K Operating

   Agreement”). The W&K Operating Agreement reflects that it was purportedly executed on

   February 15, 2011. Id. at ¶ 168. Defendant has previously sworn that he was never an owner,

   director, member, shareholder, employee or representative of W&K. ECF Nos. [12-2] at ¶ 12;

   [242-1] at 219:10-23; 287:16-18.

          Ms. Wright testified that, at the time of her deposition, she was financially dependent on

   Defendant. Id. at 69:13-23, 70:3-5. She also testified that she previously complied with requests

   from Defendant because she did not “want to run the risk of him saying, ‘I will just stop giving

   you the money,” id. at 111:22-112:2, and she acknowledged that she had falsely confessed to a

   speeding infraction committed by him. Id. at 115-16. Ms. Wright stated that after she and

   Defendant separated in November 2010, she “rarely communicated” with Defendant, and she does

   not recall discussing business dealings with him after the separation. Id. at 91:3-16.

                  H.      Intellectual property at issue

          When asked to identify with specificity all intellectual property that Plaintiffs claims

   belongs to David Kleiman or his estate, they responded as follows:

          Based on information available to Plaintiffs today, however, Plaintiffs believe that
          the estate and/or W&K have an ownership interest in source code, compiler code,
          Machine Language (MASM/NASM), algorithms, manuals, trademarks, pending
          patents, granted patents, and other external filings associated with the following IP
          items:
              1. A metered payments system;
              2. Software derivative markets & information security risk systems;
              3. Software assurance marketplace;
              4. Software assurance through economic measures and anti-fraud system;
              5. Risk quantification system (for financial modeling in Bitcoin)



                                                    24
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 25 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart

                6. SCADA measurements suite of software; and
                7. Scriptable money.

          More generally, Plaintiffs believe that the Defendant has taken intellectual property
          belonging to the estate and W&K that was created by Dave and Craig’s partnership
          through research Dave Kleiman conducted with Craig Wright that was not
          completed or published as of 2015. Further discovery is needed to uncover the exact
          nature of this intellectual property, including discovery to uncover the exact nature
          of the 6,000,000 lines of code the Defendant has admitted David Kleiman created.

          Furthermore, Plaintiffs believe they hold an interest in the security, banking, and
          automation intellectual property distributed to Cloudcroft, Hotwire, and Coin-
          Exch. Finally, Plaintiffs believe they hold an interest in the intellectual property,
          source code, algorithms, and patentable materials claimed by DeMorgan which
          relates to the development of smart contract and Blockchain based technologies and
          the commercialization of Blockchain and smart contract system research.

   ECF No. [488-14] at 293-94.

          II.      LEGAL STANDARD

          The standard of review on cross-motions for summary judgment does not differ from the

   standard applied when only one party files such a motion. See Am. Bankers Ins. Grp. v. United

   States, 408 F.3d 1328, 1331 (11th Cir. 2005). A court may grant a motion for summary judgment

   “if the movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The parties may support their

   positions by citation to the record, including, inter alia, depositions, documents, affidavits, or

   declarations. See Fed. R. Civ. P. 56(c). An issue is genuine if “a reasonable trier of fact could

   return judgment for the non-moving party.” Miccosukee Tribe of Indians of Fla. v. United States,

   516 F. 3d 1235, 1243 (11th Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

   247-48 (1986)). A fact is material if it “might affect the outcome of the suit under the governing

   law.” Id. (quoting Anderson, 477 U.S. at 247-48).

          A court views the facts in the light most favorable to the non-moving party, draws “all

   reasonable inferences in favor of the nonmovant and may not weigh evidence or make credibility



                                                   25
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 26 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   determinations, which ‘are jury functions, not those of a judge.’” Lewis v. City of Union City, Ga.,

   934 F.3d 1169, 1179 (11th Cir. 2019) (quoting Feliciano v. City of Miami Beach, 707 F.3d 1244,

   1252 (11th Cir. 2013)); Davis v. Williams, 451 F.3d 759, 763 (11th Cir. 2006); see also Crocker

   v. Beatty, 886 F.3d 1132, 1134 (11th Cir. 2018) (“[W]e accept [the non-movant’s] version of the

   facts as true and draw all reasonable inferences in the light most favorable to him as the non-

   movant.”). “The mere existence of a scintilla of evidence in support of the [non-moving party’s]

   position will be insufficient; there must be evidence on which a jury could reasonably find for the

   [non-moving party].” Anderson, 477 U.S. at 252. “If more than one inference could be construed

   from the facts by a reasonable fact finder, and that inference introduces a genuine issue of material

   fact, then the district court should not grant summary judgment.” Bannum, Inc. v. City of Fort

   Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990). The Court does not weigh conflicting

   evidence. See Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir. 2007) (quoting Carlin

   Comm’n, Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir. 1986)).

          The moving party shoulders the initial burden to demonstrate the absence of a genuine

   issue of material fact. See Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). If a movant

   satisfies this burden, “the non-moving party ‘must do more than simply show that there is some

   metaphysical doubt as to the material facts.’” Ray v. Equifax Info. Servs., L.L.C., 327 F. App’x

   819, 825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

   U.S. 574, 586 (1986)). Instead, “the non-moving party ‘must make a sufficient showing on each

   essential element of the case for which he has the burden of proof.’” Id. (quoting Celotex Corp. v.

   Catrett, 477 U.S. 317, 322 (1986)). The non-moving party must produce evidence, going beyond

   the pleadings, and by its own affidavits, or by depositions, answers to interrogatories, and

   admissions on file, designating specific facts to suggest that a reasonable jury could find in the




                                                    26
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 27 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   non-moving party’s favor. Shiver, 549 F.3d at 1343. Even “where the parties agree on the basic

   facts but disagree about the factual inferences that should be drawn from those

   facts,” summary judgment may be inappropriate. Warrior Tombigbee Transp. Co., Inc. v. M/V Nan

   Fung, 695 F.2d 1294, 1296 (11th Cir. 1983).

          Summary judgment is inappropriate where the Court would be required to weigh

   conflicting renditions of material fact or determine witness credibility. See Hairston, 9 F.3d at

   919; see also Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (“It is not the

   court’s role to weigh conflicting evidence or to make credibility determinations; the non-movant’s

   evidence is to be accepted for purposes of summary judgment.”); see also Strickland v. Norfolk S.

   Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (“Credibility determinations, the weighing of the

   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

   judge, whether he [or she] is ruling on a motion for summary judgment or for a directed verdict.”

   (quoting Anderson, 477 U.S. at 255)); Gary v. Modena, No. 05-16973, 2006 WL 3741364, at *16

   (11th Cir. Dec. 21, 2006) (Fed. R. Civ. P. 56 precludes summary judgment where court would be

   required to reconcile conflicting testimony or assess witness credibility); Ramirez v. Nicholas, No.

   13-60820-CIV, 2013 WL 5596114, at *4 (S.D. Fla. Oct. 11, 2013) (“The Court may not make the

   credibility determinations needed to resolve this conflict; only the jury may do so.”).

          Additionally, “cross motions for summary judgment may be probative of the nonexistence

   of a factual dispute, but this procedural posture does not automatically empower the court to

   dispense with the determination whether questions of material fact exist.” Ga. State Conference of

   NAACP v. Fayette Cty. Bd. of Comm’rs, 775 F.3d 1336, 1345-46 (11th Cir. 2015). Indeed, even

   where the issues presented on motions for summary judgment overlap, a court must consider each

   motion on its own merits, “resolving all reasonable inferences against the party whose motion is




                                                   27
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 28 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   under consideration.” S. Pilot Ins. Co. v. CECS, Inc., 52 F. Supp. 3d 1240, 1243 (N.D. Ga. 2014)

   (citing Am. Bankers Ins. Grp., 408 F.3d at 1331). In particular, where “the parties respond[] to

   each respective summary judgment motion with disputes as to the ‘undisputed’ facts, add[]

   ‘material facts’ of their own, and then repl[y] with subsequent objections to the other party’s

   additional facts,” the mere filing of cross motions for summary judgment is not conclusive. Id.

   Thus, where the parties disagree as to the facts, summary judgment cannot be entered unless one

   of the parties meets its burden of demonstrating that “there is no dispute as to any material facts

   with the evidence and all inferences drawn therefrom viewed in the light most favorable” to the

   non-moving party. Shook v. United States, 713 F.2d 662, 665 (11th Cir. 1983) (citing M/V Nan

   Fung, 695 F.2d at 1296-97).

          Through this lens, the Court considers the Motions and the parties’ arguments.

          III.    DISCUSSION

                  A.     Defendant’s Motion

          Defendant moves for summary judgment on six grounds. First, he contends that Plaintiffs’

   claims are time-barred. ECF No. [487] at 3-4. In his view, Plaintiffs were timely served with

   process in the Australian lawsuits in accordance with the Hague Convention because the

   September 3, 2013 Notice of Listing was received in Mr. Kleiman’s mailbox in October 2013. Id.

   Defendant contends that this “forecloses any possibility that those lawsuits were ‘fraudulently

   concealed’ to toll the statute of limitations, rendering all but one of [P]laintiffs’ claims time-

   barred.” Id. at 3. He asserts that Plaintiffs’ claims accrued no later than November 6, 2013 when

   the Australian judgments were entered, id. at 9-10, and the undisputed facts negate tolling the

   statute of limitations. Id. at 11-15. In particular, he maintains that there is no evidence that he




                                                   28
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 29 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   engaged in “active and willful concealment” of Plaintiffs’ claims, and Plaintiffs did not “exercise

   reasonable care and diligence” in seeking to discover facts that form the basis of their claims. Id.

          Second, Defendant challenges that Plaintiffs cannot establish that he and Mr. Kleiman had

   an oral partnership to mine bitcoin between 2008 and 2011. Id. at 4. According to Defendant, any

   claims based on the alleged partnership are time barred, violate the statute of frauds because there

   is no writing memorializing the purported three-year partnership, and fail for indefiniteness

   because no essential terms of the partnership have been evidenced. Id. He further argues that a

   theory that he and Mr. Kleiman worked on a “secretive” project is unavailing because Plaintiffs

   “may not bring an action claiming that a dead man told them he had a ‘secret’ three-year, oral

   contract with” Defendant. Id. at 5; see also id. at 15-20.

          Third, he asserts that the Court previously dismissed with prejudice Plaintiffs’ claims for

   misappropriation of trade secrets under Florida’s Uniform Trade Secrets Act, Fla. Stat. § 688.001,

   et. seq., (“FUTSA”), and violation of the Defend Trade Secrets Act, 18 U.S.C. § 1832 (“DTSA”)

   because they were time barred. Id. at 5 (citing ECF No. [68] at 33). According to Defendant, the

   “only purportedly stolen intellectual property [P]laintiffs have identified is ‘blockchain based

   technologies and smart contracts,’ which is also what they alleged to be their trade secrets.” Id.

   (internal citation omitted). Thus, he posits that because “the intellectual property at issue in all of

   [P]laintiffs’ claims is their purported trade secrets, and all underlying facts of their trade secret

   claims are the same as those of their remaining claims, FUTSA preempts [P]laintiffs’ remaining

   claims, which requires summary judgment to be granted.” Id. See also id. at 20-22 (arguing that

   Fla. Stat. § 688.008 displaces and preempts Plaintiffs’ common law claims that are based on the

   dismissed trade secret claims).




                                                     29
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 30 of 93
                                                              Case No. 18-cv-80176-BLOOM/Reinhart


           Fourth, Defendant maintains that this Court lacks subject matter jurisdiction because the

   record evidence concerning W&K’s membership establishes that there is no complete diversity

   among the parties due to Ms. Wright’s alleged membership in W&K. Id. at 5-6, 22-24.

           Fifth, Defendant contends that “in light of Ms. Wright’s uncontroverted testimony that she

   has an ownership interest in W&K, [Ira Kleiman] lacked the authority to file this action on behalf

   of W&K without her consent.” Id. at 6. Indeed, he asserts that Ira Kleiman’s actions in reinstating

   W&K to file this lawsuit is an ultra vires act and is, therefore, void. Id.; see also id. at 24.

           Finally, he argues that even if Plaintiffs’ fraud and constructive fraud claims were not

   preempted and time barred, the record establishes that summary judgment is warranted in his favor.

   Id. at 6. Specifically, he asserts that Defendant’s alleged statements regarding possible future acts

   do not constitute fraud, Plaintiffs did not rely on any of his alleged statements, and there are no

   damages. Id. at 6-7, 24-30.

           In response, Plaintiffs contend that “[a]t every turn, [Defendant’s] motion distorts the law,

   ignores the evidence, and generally tries to leverage his various frauds and lies in an attempt to

   prevail. It should be denied in its entirety.” ECF No. [533] at 4. They make seven overarching

   arguments.

           First, Plaintiffs argue that their claims are not barred by the statute of limitations. Id.

   Specifically, they maintain that Defendant’s claim that the alleged partnership dissolved in 2011

   is unsupported by the record; Defendant’s argument that the claims accrued in 2013 is unavailing;

   and regardless, Plaintiffs claims would be tolled under the doctrines of fraudulent concealment or

   equitable estoppel. Id. at 4-12. Second, they contend that Defendant is not entitled to summary

   judgment on the partnership claims. In particular, they contend that (1) there is sufficient evidence

   of Defendant and Mr. Kleiman’s relationship as a whole to support the formation of a partnership




                                                     30
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 31 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   under Florida law; (2) there is sufficient evidence of a “common purpose” for the partnership, of

   a joint proprietary property interest, of a right to share profits and a duty to share losses, and of

   joint control to create a genuine dispute of material fact about the existence of the partnership; and

   (3) the cases Defendant cites bear no resemblance to the record here. Id. at 15-25.

           Third, they argue that the alleged partnership is not barred by the statute of frauds. Id. at

   25-26. Fourth, Plaintiffs maintain that Defendant’s “continued attack on subject matter jurisdiction

   still fails to present any credible evidence that diversity is lacking.” Id. at 26. In this regard, they

   argue that the Court previously held that Defendant “failed to present any credible evidence

   showing that” Lynn Wright was a member of W&K, id. (emphasis in original); Defendant has still

   not offered credible evidence that diversity is lacking; even if all indicia of fraud is ignored, Ms.

   Wright’s testimony and documents fail to meet Defendant’s burden of production for a factual

   attack because they do not reflect the membership of W&K at the time of filing; and this Court

   should exercise supplemental jurisdiction regardless. Id. at 26-32. Fifth, they contend that Ira

   Kleiman had authority to file this action on behalf of W&K. Id. at 33. Sixth, they assert that

   “overwhelming evidence” supports their fraud claims. Id. at 33-38. Finally, they allege that

   Plaintiffs’ claims are not preempted. Specifically, they argue that Defendant waived his FUTSA

   preemption defense, and even if he had not, FUTSA does not displace or preempt the instant

   claims. Id. at 38-43.

           In reply, Defendant contends that Plaintiffs’ claims are time barred, their fraudulent

   concealment or equitable estoppel theories are unavailing, and there was no meeting of the minds

   and no evidence of an oral partnership. See generally ECF No. [561].




                                                     31
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 32 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          Defendant’s Motion, accordingly, is ripe for consideration. Because Defendant argues that

   the Court lacks subject matter jurisdiction over this action, the Court will address that issue first

   and then turn to the remaining issues.

                  1.      Subject matter jurisdiction and Ira Kleiman’s authority to file the action
                          on behalf of W&K

          The Court previously entered an Order denying Defendant’s motion for judgment on the

   pleadings in which he maintained that the Court lacked subject matter jurisdiction, in part, because

   Lynn Wright was supposedly a member of W&K. ECF No. [265] (“August 2019 Order”). After a

   hearing and briefings on that motion, the Court determined that Defendant “failed to present any

   credible evidence showing that any of the parties he suggests are members of W&K.” Id. at 3

   (emphasis in original). See also id. at 9-10.

          According to Defendant, the August 2019 Order “did not apply Eleventh Circuit precedent,

   which holds that the citizenship of a limited liability company (‘LLC’) is the citizenship of each

   of its members, and that each must be diverse from parties on the other side of the action, or

   diversity is lacking.” ECF No. [487] at 22.11 He argues that although the Court previously ruled

   that complete diversity exists, the Court should “revisit” this issue and “consider the

   uncontroverted testimony” of Ms. Wright, an Australian citizen and alleged member of W&K,

   generated since then. Id. at 5-6, 24. Defendant represents that Ms. Wright was “directly involved




   11
      The Court rejects this argument as baseless. First, the August 2019 Order expressly noted that
   “[i]n analyzing diversity, the citizenship of a limited liability company is determined by the
   citizenship of its members. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374
   F.3d 1020, 1022 (11th Cir. 2004) (requiring all LLC members to be diverse from all opposing
   parties).” Id. at 3. The Court also stated that for “purposes of diversity jurisdiction, it is the
   citizenship of an LLC’s members—not its managers—that is relevant.” Id. at 8. Likewise, the
   Court stated that as “a limited liability company, W&K’s citizenship is determined by the
   citizenship of its members.” Id. at 11. Second, to the extent the August 2019 Order was “incorrect,”
   as Defendant contends, ECF No. [487] at 22, he failed to seek reconsideration of that Order.


                                                    32
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 33 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   in creating W&K. She has no reason to lie for Dr. Wright, given their divorce, and her testimony

   is corroborated by their divorce decree in Australia, her correspondence with [Mr. Kleiman] and

   Dr. Wright, and correspondence with the U.S. Department of Homeland Security. She testified

   that she has an ownership interest in W&K, and her testimony is uncontroverted.” Id. at 5.

   Defendant further asserts that Plaintiffs’ “only purported ‘evidence’ of W&K’s members is its

   articles of incorporation, which evidences nothing, because ‘Florida law does not require LLCs to

   publicly disclose their members.’” Id. at 23 (citation omitted). He adds that Florida’s Division of

   Corporations “affirmatively instructs LLCs to not list their members in their articles of

   incorporation.” Id. at 24 (emphasis omitted).

          Plaintiffs respond that since the August 2019 Order was entered, Defendant still fails to

   offer any “credible evidence” that diversity is lacking. ECF No. [533] at 27. In their view,

   Defendant and Ms. Wright’s divorce settlement is a forgery and, notably, it was not included in

   the Australian court file. Id. at 27-28. They add that Ms. Wright has a strong motive to lie for

   Defendant, and she has done so in the past. Id. at 28-29. Plaintiffs assert, additionally, that other

   testimony by Ms. Wright and “clearly forged documents [Defendant] claims he received from her

   strongly suggest that she was never a member of W&K and lacks any real knowledge of W&K’s

   membership.” Id. at 29. They point to the W&K Operating Agreement, which they assert is a

   “boldfaced forgery that contains anachronisms which could not possibly exist if the document was

   genuine.” Id. They argue that forgeries and unreliable witness testimony do not meet the burden

   of production for a factual attack on diversity. Id. at 29-30.

          Plaintiffs further argue that even if all the supposed “indicia of fraud is ignored, Ms.

   Wright’s testimony and documents still fail[] to meet [Defendant’s] burden of production for a

   factual attack because it does not reflect the membership of W&K at the time of filing.” Id. at 30.




                                                     33
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 34 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   According to Plaintiffs, even if the June 2011 divorce settlement and Ms. Wright’s testimony are

   “taken at face value,” she was not a member of W&K at the time the lawsuit was filed because she

   testified that she declared bankruptcy in 2011, which was finalized in January 2012, and she did

   not list W&K as one of her assets “because everything had been handed back to” Defendant. Id.

   (citing ECF No. [488-17] at 105:3-18). Thus, they state the evidence “at most” shows that “Ms.

   Wright held shares in W&K that she transferred to [Defendant] prior to January 2012.” Id.

   Plaintiffs additionally argue that the Court should exercise supplemental jurisdiction if it

   determines that diversity jurisdiction is lacking. Id. at 30-32.

          Upon review and consideration, the Court does not find a basis to disturb its prior

   conclusion from the August 2019 Order that Defendant has failed to present credible evidence that

   Ms. Wright was a member of W&K. Placing aside her supposed role in W&K, knowledge of the

   business, or motives (which issues are disputed by the parties), assuming arguendo that Ms. Wright

   was in fact a member of W&K, the record reflects conflicting testimony from her regarding

   whether she was a member at the time the lawsuit was initiated. For instance, although she testified

   that she is a shareholder in W&K, ECF No. [488-17] at 22:14-15, she also “guessed” she still has

   “some interest” in W&K because “as far as [she] know[s],” “nothing has changed” from the June

   2011 divorce settlement. Id. at 98:22-99:5. However, she also testified that she did not list W&K

   as one of her assets during her bankruptcy because “everything had been handed back” to

   Defendant prior to January 2012. Id. at 105:3-18. Further, her 2013 divorce application does not

   contain the purported divorce settlement agreement, ECF No. [507-1], and she additionally stated

   that she does not have any documentation, apart from the divorce settlement, related to ownership

   in W&K. ECF No. [488-17] at 98:9-12.




                                                     34
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 35 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


           Mr. Eisner, W&K’s corporate representative, separately testified that the only individuals

   who have ever been members of W&K are David Kleiman and Ira Kleiman, after Mr. Kleiman

   died. ECF No. [498-13] at 91:19-21. Based on the foregoing, the Court agrees with Plaintiffs that

   Defendant has presented “the same type of evidence it considered when it denied Defendant’s

   motion for judgment on the pleadings.” ECF No. [533] at 30. The Court, accordingly, concludes

   that subject matter jurisdiction is not lacking. But even if diversity jurisdiction was potentially

   insufficient, the Court agrees with Plaintiffs that the exercise of supplemental jurisdiction would

   be appropriate. Id. at 30-32. Defendant’s Motion, therefore, is denied on this point.12

           Likewise, the Court rejects Defendant’s argument that Ira Kleiman lacked the authority to

   file this action on behalf of W&K without Ms. Wright’s consent, which in his view requires

   dismissal of W&K’s claims. ECF No. [487] at 24. This argument is predicated entirely on “Ms.

   Wright’s uncontroverted testimony that she has an ownership interest in W&K[.]” Id. at 6, 24.

   However, as noted, her testimony is controverted. Additionally, Defendant provides no evidence

   that Ira Kleiman knew or should have known that she held ownership in W&K before filing this

   suit.




   12
      On August 4, 2020, Plaintiffs moved for leave to supplement the record with a Verified Petition
   filed by Ms. Wright in Florida state court on July 16, 2020, which reportedly represents that in
   December 2012, she transferred 100% of her interests in W&K to Craig Wright R&D, which later
   changed its name to Tulip Trust, but that as of July 10, 2020, she is a current owner of W&K. ECF
   Nos. [612] and [612-1]. Thus, Plaintiffs maintain that if Ms. Wright’s sworn allegations in the state
   court action are to be believed, she “by her own admission, had no ownership interest in W&K at
   the time this lawsuit was filed” and “[s]ince diversity jurisdiction is determined at the time of
   filing, Ms. Wright’s verified state court petition directly contradicts her deposition testimony and
   mandates denial of the Defendant’s motion for summary judgment based on a lack of jurisdiction.”
   ECF No. [612] at 2. Because the Court concludes that subject matter jurisdiction is not lacking
   based on the existing record, the Court denies Plaintiff’s motion to supplement as moot.


                                                    35
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 36 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


                  2.      Statute of limitations

          This Court previously entered an Order denying in part Defendant’s motion to dismiss in

   which he argued that all of Plaintiffs’ claims were barred by the statute of limitations. See ECF

   No. [68] at 28-33 (“December 2018 Order”). In the December 2018 Order, the Court noted that it

   “agree[d] that the wrong accrual date related to these claims has been identified by the Defendant

   and that Plaintiffs have alleged facts sufficient to demonstrate that under the doctrine of fraudulent

   concealment, the statute of limitations could have been tolled.” Id. at 29-30. The Court explained

   that, at that stage, it was required to assume as true Plaintiffs’ allegations that it became aware of

   facts giving rise to their claims in April 2014. Id. at 31. However, the Court also stated that “[i]f,

   during discovery, it becomes apparent that Plaintiffs became aware of the Defendant’s conduct

   more than four years before the filing of the instant action, Defendant may raise the statute of

   limitations issue again in a motion for summary judgment.” Id.

          Defendant now argues that Plaintiffs’ claims are time-barred. ECF No. [487] at 3-4, 7.

   Specifically, he contests that to the extent Mr. Kleiman’s estate’s claims rely on a purported oral

   partnership, any cause of action arising from it accrued in 2011 and is barred by a four-year statute

   of limitations. Id. at 7-8. In Defendant’s view, the alleged partnership dissolved in 2011, and

   therefore, any claims related to the partnership expired in 2015. Id. He adds that the “very latest

   date on which any of [P]laintiffs’ causes of action could possibly have accrued was November 6,

   2013,” which is when the Australian court judgments were entered. Id. at 8. Because Plaintiffs

   filed suit in February 2018, Defendant maintains that every claim is barred except for civil theft

   (Count X), which has a five-year limitations period. Id. He further asserts that Plaintiffs had

   “actual, timely notice of the Australian lawsuits on October 10, 2013, when they received service

   of process sent by the Australian court.” Id. at 9.




                                                    36
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 37 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


          Defendant argues that Plaintiffs’ claims “boil down to the assertion that Dr. Wright stole

   bitcoin and intellectual property . . . through three purportedly forged contracts that were submitted

   in the Australian lawsuits, which were reduced to judgment on November 6, 2013.” Id. Therefore,

   he posits that Counts I, II, V, VI, VII, and VIII are barred by a four-year limitations period. Id. at

   10. Additionally, he asserts that the undisputed facts negate tolling the statute of limitations and

   that the doctrine of “fraudulent concealment” does not apply. Id. at 11 (citing Razor Capital, LLC

   v. CMAX Fin. LLC, No. 17-80388-CIV, 2017 WL 3481761, at *4 (S.D. Fla. Aug. 14, 2017)). In

   this respect, he makes a two-fold argument: there is no evidence that Defendant engaged in “active

   and willful concealment” of their claims, and Plaintiffs failed to “exercise reasonable care and

   diligence in seeking to discover the facts that form the basis of the[ir] claim[s].” Id. at 11-15.

          Regarding the former, he maintains that Plaintiffs “cannot rely on the allegation that Dr.

   Wright concealed the existence of the Australian lawsuits, because they were timely served with

   process in them[.]” Id. at 11 (emphasis omitted). In his view, service was perfected on W&K under

   the Hague Convention when the Notice of Listing was received in Mr. Kleiman’s mailbox on

   October 10, 2013, and thus, Plaintiffs “had actual, timely notice of the Australian lawsuits[.]” Id.

   at 12. He adds that Ira Kleiman’s refusal to take over control of the mailbox was “willful

   blindness,” and that Plaintiffs’ claim that Defendant did not “‘tell them’ about the Australian

   lawsuits is irrelevant” because the “Supreme Court of New South Wales told them, though valid

   service of process that was made and acknowledged.” Id. at 13 (emphasis omitted). Regarding the

   latter, Defendant contends that Ira Kleiman failed to exercise reasonable care and diligence as a

   matter of law by failing to check the mailbox, refusing to accept his fiduciary duty to check the

   mailbox, and by “indiscriminately destroy[ing]” David Kleiman’s work papers and permanently

   erasing some of his hard drives. Id. at 14.




                                                     37
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 38 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          In response, Plaintiffs contend that Defendant’s Motion “primarily rehashes the same

   arguments this Court rejected in its denial of [Defendant’s] motion to dismiss. To the limited extent

   [Defendant’s] motion makes new arguments, they fail factually and legally.” ECF No. [533] at 4.

   They make three primary arguments. First, Plaintiffs argue that Defendant’s claim that the alleged

   partnership dissolved in 2011 is unsupported by the record. They argue that the record evidence

   demonstrates that the partnership lasted “well beyond 2011.” Id. Second, they maintain that

   Defendant’s argument that their claims accrued in November 6, 2013 when the Australian lawsuit

   concluded is “as audacious as it is meritless” because, effectively, Defendant “argues to this Court

   that the onus was on the Kleiman family to uncover his fraudulent ‘consent judgment’ scheme in

   real time if they wanted to reclaim what was stolen.” Id. at 5. In their view, the Consent

   Judgments13 are fraudulent, and while those judgments address the purported consent of transfers

   of intellectual property, they “cannot have any bearing on the accrual of Plaintiffs’ claims for

   stolen bitcoin” because those judgments did not address bitcoins. Id. at 5-6.

          Additionally, they assert that the Consent Judgments did not start the clock on Plaintiffs’

   intellectual property claims. Id. at 6-9. Specifically, they contend that the Notice of Listing was

   not legal process; it was not validly served under the Hague Convention or otherwise; it was not

   sent to the registered agent address designated for service of process by W&K; and “all this is

   beside the point, because the uncontradicted evidence is that Ira Kleiman did not see the ‘notice of

   listing’ until 2016, and therefore it cannot have caused Plaintiffs to ‘become aware’ of the consent

   judgments ‘more than four years before the filing of the instant action.’” Id. at 6. Further, they




   13
      Plaintiffs alternatively refer to the Consent Orders, ECF No. [83-19], as the “Consent
   Judgments.” See ECF No. [533] at 5. The actual judgments entered in Australia are reflected in
   ECF No. [83-22]. However, these judgments are substantively identical to the Consent Orders
   regarding the terms of the judgments/orders.


                                                    38
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 39 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   argue that Defendant’s “willfully blind” accusation against Ira Kleiman is “baseless,” “makes no

   sense and is devoid of legal or evidentiary support.” Id. at 10-11.

          Third, Plaintiffs argue that regardless of whether their claims accrued on or before

   November 6, 2013, the claims “would still survive because the statute of limitations should be

   tolled based on [Defendant’s] fraudulent concealment or equitable estoppel.” Id. at 11-15.

   According to Plaintiffs, Defendant’s “fraudulent scheme to cover up his theft, coupled with his

   post-theft fraudulent representations to the Kleiman family, undoubtedly rises to the level of

   ‘willful concealment’ necessary to show fraudulent concealment, and that same conduct both

   ‘lull[ed Ira Kleiman] into a disadvantageous legal position’ and was directly ‘responsible for the

   tardiness of the filing,’ if any. Because his ‘behavior caused [Ira Kleiman] to delay filing suit,’

   [Defendant] would also be ‘equitably estopped from raising the statute of limitations to bar [Ira

   Kleiman]’s claim.’” Id. at 12 (internal citations omitted).

          In reply, Defendant maintains that Plaintiffs “continue to demand reversible error and bad

   law, arguing that their claims are not time-barred[.]” ECF No. [561] at 1. According to Defendant,

   the indisputable evidence shows that W&K was timely served with valid process in the Australian

   lawsuits on October 10, 2013, yet Plaintiffs “sat on their hands for more than four years, then filed

   this untimely action, whose only path to this Court required them to falsely swear that they were

   ‘prevented’ from appearing in the Australian Lawsuits, when the indisputable evidence shows they

   were timely served, told where and when to appear, urged to appear, and warned that their interests

   might be affected in their absence if they chose not to appear. They chose not to appear.” Id. He

   adds that Plaintiffs “frivolous[ly] attempt to invoke the ‘delayed discovery rule’ to postpone

   accrual of their claims until March 2016, when they falsely claim to have first learned that W&K

   even existed[.]” Id. at 2. Defendant further contends that Plaintiffs’ “lame name games” in




                                                    39
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 40 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   referring to the alleged partnership as the “Satoshi Nakamoto Partnership” supports his arguments

   that their claims are time barred because Plaintiffs “have conceded that ‘Satoshi Nakamoto’

   stopped bitcoin mining in 2011.” Id. at 4.14 Thus, he states that the record establishes that the

   estate’s partnership claim accrued in February 2011, and that W&K’s claims accrued when the

   Australian judgments were entered in November 2013. Id. at 5. Defendant additionally asserts that

   Plaintiffs’ arguments regarding fraudulent concealment and equitable estoppel are unavailing. Id.

   at 5-8.

                   a.     A genuine dispute of material fact exists whether the alleged
                          partnership ended in 2011

             Defendant argues that the alleged partnership between Defendant and Mr. Kleiman

   terminated in February 2011, and thus, the estate’s claims based on that partnership are time-

   barred. See ECF Nos. [487] at 7-8 and [561] at 3-5. He cites to allegations in the Complaint that,

   in his view, establish that the partnership ended in 2011. See, e.g., ECF No. [83] at ¶¶ 67, 197.

   Plaintiffs respond that the Complaint’s allegations do not represent that the partnership ended in

   2011 but rather “demarcate[] an initial phase of the partnership that existed prior to when it began

   to operate, at least in part, through W&K.” ECF No. [533] at 4 (citing ECF No. [83] at ¶¶ 67, 68).

   Regardless of the allegations’ characterization, Plaintiffs have produced evidence that the alleged

   partnership continued beyond 2011. See ECF Nos. [534-1] at 3; [534-2] at 15; [534-3] at 2-3. For



   14
      Defendant provides no record citation to support this statement. Instead, his brief simply says
   “see D.E. [I.K. depo].” ECF No. [561] at 4. This is patently insufficient. The Court will not scour
   the record to search for this supposed statement, especially where Defendant attaches two
   depositions from Ira Kleiman, not one, to his Statement of Material Facts. See ECF Nos. [488-13]
   and [488-14]. See also Reese v. Herbert, 527 F.3d 1253, 1268 (11th Cir. 2008) (quoting Smith v.
   Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“Judges are not like pigs, hunting for truffles buried in
   briefs.”) (internal quotations omitted). “[D]istrict court judges are not required to ferret out
   delectable facts buried in a massive record.” Chavez v. Sec’y Florida Dep’t of Corr., 647 F.3d
   1057, 1061 (11th Cir. 2011).



                                                   40
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 41 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   instance, a February 23, 2013 message from Defendant to Mark Ferrier reflects that Defendant

   stated, “my partner Dave and I have been working on something of a while now.” Id. at ECF No.

   [534-3] at 2. Accordingly, a genuine dispute exists whether the alleged oral partnership actually

   ended in February 2011 or if it continued after that point. The Court, therefore, rejects Defendant’s

   argument that the estate’s claims are barred by a statute of limitations that expired in 2015.

                  b.      The Australian judgments did not trigger a statute of limitations
                          commencing on November 6, 2013

          Defendant argues that the “very latest” date that any of Plaintiffs’ causes of action could

   have accrued was November 6, 2013, when the Australian judgments were entered. ECF No. [487]

   at 8. In his view, because the Notice of Listing was mailed to Mr. Kleiman’s mailbox and was

   received on October 10, 2013 by Mr. Conrad, Plaintiffs had “actual, timely notice of the Australian

   lawsuits” and all their claims except civil theft are time barred. Id. at 9-10. Upon review of the

   record and the parties’ briefings, the Court cannot conclude as a matter of fact and law that

   November 6, 2013 triggered the relevant statutes of limitations.

          First, as Plaintiffs demonstrate, the Consent Judgments do not purport to transfer bitcoin

   but rather only intellectual property from W&K to Defendant. See ECF Nos. [83-19] at 2, 4; and

   [488-22] at 4-5, 8. The Complaint, in this regard, seeks a return of allegedly stolen bitcoin not just

   intellectual property. See ECF No. [83] at ¶¶ 171, 197, 202, 209, 215 and “wherefore” clauses

   following ¶¶ 172, 196, 214. The Australian lawsuits, consequently, did not start the clock on claims

   to the extent they seek a return of bitcoins.

          Second, the Australian lawsuits’ judgment date does not trigger the statute of limitations

   otherwise for claims seeking a return of intellectual property. Specifically, in July and August

   2013, Defendant instituted the Australian lawsuits against W&K by filing two separate Statement

   of Claims. ECF No. [83-11]. Later, in August 2013, Defendant filed an Acknowledgement of



                                                    41
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 42 of 93
                                                          Case No. 18-cv-80176-BLOOM/Reinhart


   Liquidated Claim in each of those cases in which he acknowledged that he was the “legal

   representative and representative” for W&K, he was W&K’s “Director/Australian Agent,” and he

   listed his Australian address as W&K’s address. See ECF No. [83-30]. That document reflected

   the “address for service” for W&K as an Australian address. Id. at 3, 5. Nonetheless, Defendant

   submitted an affidavit to the Australian court dated October 31, 2013 in which he stated that in

   July 2013—before W&K’s “address for service” was changed to an Australian address—a

   Statement of Claim was “served” on W&K by “leaving it” at 3119 Contego Lane, Palm Beach

   Gardens, FL 33410 and by “mailing it” to 4371 Northlake Blvd. #314, Palm Beach Gardens, FL

   33410. ECF No. [83-4] at 4.

          The record, however, does not reflect that any Statement of Claim from either lawsuit was

   received at either of these addresses. Instead, the record shows only that a Notice of Listing from

   one of the two lawsuits was received at 4371 Northlake Blvd. #314, Palm Beach Gardens, FL

   33410 by Mr. Conrad of Computer Forensics LLC. See ECF Nos. [488-2] at 25-26, 54-55. That

   address is a drop box at a UPS store, and it was used by both Mr. Kleiman and by Computer

   Forensics LLC. ECF Nos. [488-1] at 26-27, 41, 43-44, 115; [498-13] at 104:5-6. Mr. Conrad was

   not W&K’s registered agent, and W&K’s registered agent’s address based on the Articles of

   Incorporation was 3119 Contego Lane, Palm Beach Gardens, FL 33410, not 4371 Northlake Blvd.

   #314, Palm Beach Gardens, FL 33410. See ECF No. [83-3]. Therefore, on this basis alone, the

   record reflects that Mr. Conrad, who was not authorized to act on W&K’s behalf, received the

   Notice of Listing without any accompanying statement of claim in a shared mailbox, which

   mailbox address was not listed as W&K’s registered agent’s address. Thus, the mere fact that one

   document from one of the two Australian lawsuits was ultimately received in a mailbox linked to




                                                   42
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 43 of 93
                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   Mr. Kleiman and W&K (at the wrong address) and collected by a non-W&K affiliated individual

   does not dictate that W&K was served in October 2013.

           More problematic is that even if that address could be used for service of legal documents

   against W&K, Defendant has not produced sufficient evidence for the Court to conclude that the

   Notice of Listing itself constituted legal process for purposes of service under Australian law15 (or

   even American law). According to Rule 6.2, New South Wales Uniform Civil Practice Rules

   (“UCPR”), service of process requires the delivery of a summons or the statement of claim, and

   the “originating process” that is served must also include a court seal, a case number, and a listing

   date.          See      https://www.legislation.nsw.gov.au/#/view/regulation/2005/418/part6/div2.

   Additionally, Rule 11.7 of the UCPR directs that if “a person is to be served outside of Australia

   with an originating process, the person must also be served with a notice in the approved form

   informing the person of—(a) the scope of the jurisdiction of the court in respect of claims against

   persons who are served outside Australia, and (b) the grounds alleged by the plaintiff to found

   jurisdiction, and (c) the person’s right to challenge service of the originating process or the

   jurisdiction     of   the   court   or   to   file    a   conditional   appearance.”    See    id.   at

   https://www.legislation.nsw.gov.au/#/view/regulation/2005/418/part11/div1a/rule11.7.

           Here, the Notice of Listing is a one-page document that does not contain a summons, a

   statement of claim, a notice of the alleged scope and grounds of jurisdiction, or even a statement

   of the right to challenge service. ECF No. [488-2] at 54. It, thus, appears facially insufficient under

   Australian law (and American law) to act as legal process. To be sure, the document reflects a

   court seal, a case number, a date and time when the “matter is listed for Directions,” and it sets




   15
     On May 8, 2020, Plaintiffs filed a Notice of Intent to Raise an Issue of Australian Law, ECF No.
   [501], related to issues concerning service of process under Australian law.


                                                        43
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 44 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   forth three bullet points for “[l]isting details” for cases, including by checking an online link “on

   the afternoon before the case is listed.” Id. But none of those components, based on this document

   alone, apprise the recipient or this Court about the nature of the lawsuit, the underlying issues in

   that case, the grounds for jurisdiction, or the specific motion or matters to be decided by the court

   in October 2013. Further, such a document only provides limited information about one of the two

   lawsuits. Indeed, the other lawsuit’s existence remains entirely unknown even with this document.

   Accordingly, even if the Australian judgments could otherwise commence the statute of limitations

   in this case, the Court cannot conclude that this document would satisfy that trigger.

          Although these issues alone provide sufficient grounds to deny Defendant’s Motion on this

   point, the Court also finds Defendant’s argument that service was perfected under the Hague

   Convention unconvincing. Article 10(a) states that “[p]rovided the State of destination does not

   object, the present Convention shall not interfere with . . . the freedom to send judicial documents,

   by postal channels, directly to persons abroad[.]” Water Splash, Inc. v. Menon, 137 S. Ct. 1504,

   1508 (2017). In Water Splash, the Supreme Court held that while the Hague Convention does not

   prohibit service by mail, “this does not mean that the Convention affirmatively authorizes service

   my mail.” Id. at 1513 (emphasis omitted). “In other words, in cases governed by the

   Hague Service Convention, service by mail is permissible if two conditions are met: first, the

   receiving state has not objected to service by mail; and second, service by mail is authorized under

   otherwise-applicable law.” Id. (vacating and remanding for a determination whether the law of the

   issuing state, Texas, authorized service by mail).

          The parties appear to agree that the United States, the receiving state, has not objected to

   service by mail. However, they disagree whether the second prong of the Water Splash test is met.

   Australian law controls this determination because it is the issuing state and the jurisdiction where




                                                    44
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 45 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   the Australian lawsuits were pending. See id. Rule 11.8AC of the UCPR provides that a “document

   to be served outside Australia need not be personally served on a person so long as it is served on

   the person in accordance with the law of the country in which service is effected.”

   https://www.legislation.nsw.gov.au/#/view/regulation/2005/418/part11/div1a/rule11.8ac. In this

   instance, that would be the United States. Although the Federal Rules of Civil Procedure permits

   service by mail on an international defendant outside the United States, see Fed. R. Civ. P. 4(f),

   there is no corresponding provision authorizing service on a domestic defendant by mail. See id.

   at Rule 4(e) (setting forth the manners of service, which includes “following state law” for service).

   See also Fla. Stat. §§ 48.031; 48.062. Thus, the Court does not agree that service was perfected

   under the Hague Convention.

          Nonetheless, even if Rule 4(f) could apply to serving a domestic defendant by mail, service

   under that method still requires confirmed proof of service for the court. See TracFone Wireless,

   Inc. v. CNT Wireless LLC, No. 1:19-CV-24325-DPG, 2019 WL 5863911, at *3 (S.D. Fla. Nov. 8,

   2019) (“The Court agrees that service by international mail or FedEx is appropriate on the

   Canadian parties under Rule 4(f)(1) and Article 10(a) of the Convention . . . But to safeguard the

   provisions of Rule 4(f), the delivery service must require a signed receipt or email delivery

   confirmation (or substantially equivalent documents) as proof that service has been

   effectuated. See Fed. R. Civ. P. 4(f)(2)(C)(ii) (noting that if not prohibited by federal law or the

   foreign country’s law, service may be made by ‘using any form of mail that the clerk addresses

   and sends to the individual and that requires a signed receipt’) & 4(f)(2)(D) (noting that service

   may be completed ‘by other means not prohibited by international agreement, as the court

   orders’).”). Here, the record does not reflect a return receipt or any similar proof of service for the

   Australian court that the Notice of Listing was received in Florida at the proper address. Instead,




                                                     45
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 46 of 93
                                                               Case No. 18-cv-80176-BLOOM/Reinhart


   Mr. Conrad, unaffiliated with W&K, received the document and wrote the date of October 10,

   2013 on the envelope. Yet his collection of W&K’s mail was not even confirmed in Australia.

   Therefore, even if the Notice of Listing constituted legal process and even if it was sent to the

   proper address and received by the proper party, it would not constitute perfected service on W&K

   under the Hague Convention based on this record.

           Regardless of the foregoing, the Court agrees with Plaintiffs that the instant record reflects

   a genuine dispute as to whether the statute of limitations could be tolled by the doctrines of

   fraudulent concealment or equitable estoppel. As an initial matter, whether the statute of

   limitations is tolled based on a defendant’s alleged fraudulent concealment is a question of fact for

   a jury to decide. See Razor Capital, 2017 WL 3481761, at *4 (“Whether or not fraudulent

   concealment is sufficient to toll the statute of limitations is a question of fact.”) (citing Walker v.

   Dunne, 368 So. 2d 640, 641 (Fla. 3d DCA 1979) (reversing summary judgment because there was

   a factual issue whether defendant’s conduct tolled the statute of limitations, and noting that the

   trial court “should have left the questions to the trier of fact”)). “Certain issues such as fraud, intent,

   and knowledge lend themselves to trial, rather than summary judgment. These matters can often

   only be proved by reliance upon circumstantial evidence except in the rare case where there is

   uncontr[o]verted proof of a ‘smoking gun’. Viewing all the circumstances, a reasonable fact finder

   will have to hear all the evidence, weigh it and draw all reasonable inferences therefrom, and judge

   a witness’ credibility prior to determining such issues.” Tew v. Chase Manhattan Bank, N.A., 728

   F. Supp. 1551, 1555 (S.D. Fla. 1990), opinion amended on reconsideration in other parts, 741 F.

   Supp. 220 (S.D. Fla. 1990). “As a general rule, a party’s state of mind (such as knowledge or

   intent) is a question of fact for the factfinder, to be determined [at] trial.” Chanel, Inc. v. Italian

   Activewear of Fla., Inc., 931 F.2d 1472, 1476 (11th Cir. 1991).




                                                       46
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 47 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


           Florida law permits the tolling of a statute of limitations “when a plaintiff alleges fraudulent

   concealment.” Razor Capital, 2017 WL 3481761, at *4; see also Raie v. Cheminova, Inc., 336

   F.3d 1278, 1282 n.1 (11th Cir. 2003) (“Fraudulent concealment requires the defendants to engage

   in the willful concealment of the cause of action using fraudulent means to achieve that

   concealment.”) (citing Berisford v. Jack Eckerd Corp., 667 So. 2d 809, 811- 12 (Fla. 4th DCA

   1995)); Nardone v. Reynolds, 333 So. 2d 25, 39 (Fla. 1976) (“[T]he statute of limitations will be

   tolled when it can be shown that fraud has been perpetrated on the injured party sufficient to place

   him in ignorance of his right to a cause of action or to prevent him for discovering his injury.”);

   Vargas By & Through Vargas v. Glades General Hosp., 566 So. 2d 282, 285 (Fla. 4th DCA 1990)

   (“[T]he courts will not protect defendants who are directly responsible for the delays of filing

   because of their own willful acts; it is a doctrine to prevent the court from participating in the fraud

   of the defendant.”). Similarly, “[e]quitable estoppel is based on principles of fair play and essential

   justice and arises when one party lulls another party into a disadvantageous legal position. . . . It

   is well settled in Florida and other jurisdictions that the statutes of limitation can be deflected by

   the doctrine of equitable estoppel. This proposition is supported by vast precedent from this

   Court, Florida district courts of appeal, and federal courts.” Fla. Dep’t of Health & Rehab. Servs.

   v. S.A.P, 835 So. 2d 1091, 1096–98 (Fla. 2002)) (footnotes omitted); see also Major League

   Baseball v. Morsani, 790 So. 2d 1071, 1077 (Fla. 2001) (“Equitable estoppel presupposes a legal

   shortcoming in a party’s case that is directly attributable to the opposing party’s misconduct. The

   doctrine bars the wrongdoer from asserting that shortcoming and profiting from his or her own

   misconduct. Equitable estoppel thus functions as a shield, not a sword, and operates against the

   wrongdoer, not the victim.”).




                                                     47
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 48 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          To show fraudulent concealment, a plaintiff must show “(1) successful concealment of the

   cause of action; (2) fraudulent means to achieve that concealment and (3) that the plaintiff

   exercised reasonable care and diligence in seeking to discover the facts that form the basis of the

   claim.” Razor Capital, 2017 WL 3481761 at *4. Fraudulent concealment “goes beyond mere non-

   disclosure, and must constitute active and willful concealment.” Id. at *5 (citation omitted). Based

   on the record, the Court concludes that Plaintiffs have presented genuine issues of fact for this

   doctrine to apply.

          Regarding the first element, as noted, the Court rejects Defendant’s argument that Plaintiffs

   were served with process in the Australian lawsuits based on the Notice of Listing or that the estate

   “indisputably” “knew or had reason to know of those lawsuits when they were commenced and

   while they were pending.” ECF No. [487] at 12. The record reflects that Ira Kleiman was not aware

   of the Australian lawsuits until April 2014 when he was contacted by the ATO. See ECF No. [50-

   1] at 2. See also ECF No. [488-14] at 33:3-4, 126:25-127:13, 144:8-10 (Ira Kleiman’s testimony

   that he first learned about W&K from Defendant, which was after February 2014). Against this

   backdrop, the record further reflects that Defendant listed his address in Australia as the “address

   for service” for W&K in August 2013 even though W&K’s Florida Articles of Incorporation

   provided otherwise, and in March 2014, Mr. Kleiman was removed as W&K’s registered agent by

   Ms. Nguyen, an individual affiliated with Defendant. ECF No. [534-7]. There are thus facts

   supporting the notion of active concealment.

          Plaintiffs have further provided grounds for a jury to determine that contracts purportedly

   signed by Mr. Kleiman were forged or were otherwise inauthentic. See ECF No. [534-6]. See also

   ECF No. [83-20] at 17-18 (“And the contract . . . is signed the same month of his death and without

   his real signature. Nor do I believe it to be a digital signature. It doesn’t even come close to his




                                                    48
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 49 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   handwriting. That is obviously a females [sic] signature. Things just don’t make sense.”).

   Moreover, the record reflects that Mr. Wilson, who signed the Consent Orders purportedly on

   behalf of W&K consenting to transfer all of W&K’s assets to Defendant, testified that he was

   never a director, shareholder, or officer of W&K. ECF No. [498-9] at 33:9-16. When presented

   with a copy of an affidavit Defendant submitted in the Australian court proceeding stating that

   there had been an August 2013 meeting where it was moved that Mr. Wilson would “act as a

   director for purposes of consenting to orders and the company to be wound down,” Mr. Wilson

   testified that “[t]his is my first knowledge that I was acting as a director of the U.S. company.” Id.

   at 69:22-70:10. He further stated that “[t]his is my first that I am being made aware that I was a

   director of the LLC company.” Id. at 71:8-12.

          In April 2014, Ira Kleiman wrote to Defendant that “since receiving the documents from

   the ATO and spending more time reviewing them, I feel like there are questionable discrepancies

   in the contracts between you and W&K such as Dave’s signatures, his resignation, transfer of all

   accountable value, Uyen’s role of Director, BAA projects, etc.” ECF No. [83-24] at 20. Ira

   Kleiman later wrote to Defendant that “[t]he information I have to work with is what you have

   told me and the documents from the ATO office. From those documents it appears clear to see a

   systematic transfer of assets out of W&K back to you. Up until April 15 I was a complete believer

   in what you were telling me. But you never mentioned any of the actions you were taking against

   W&K prior to contacting us.” ECF No. [83-20] at 18. Defendant responded that “Dave died. I did

   the actions to make sure that the court signed off on what Dave and I planned.” Id. See also ECF

   No. [498-20] at 149 (“[A]t first I really bought into the stuff he was telling me. When I saw the

   video of Craig crying on that video he made after Dave died, he sounded so sincere. It seemed like

   he really cared about Dave and now he was contacting us to look out for his family. But that first




                                                    49
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 50 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   impression of him was short lived. Over time, he revealed his true intentions which were to turn

   W&K into just W.”). Genuine issues of material fact exist regarding active and willful concealment

   by Defendant.

          Regarding the second element, the record additionally contains evidence which could allow

   a jury to find that Defendant lulled Plaintiffs into inaction by promising multimillion-dollar future

   payments or by assuring the Kleimans that he only wanted to protect their interests. For instance,

   in February 2014 Defendant wrote that he “do[es] not seek anything other than to give you

   information about your son . . . I will also help you recover what Dave owned.” ECF No. [83-23].

   By April 2014, he told Ira Kleiman that “Dave[‘s] estate is only worth 12 million IF you want to

   cash out right now. IF you stay, you get the value AND the shares. I will list these in coming years

   and THEN they are worth more.” Id. at 7. He also wrote to Ira Kleiman that he does “not know

   what you have been led to believe. But I am not trying to take anything from Dave’s estate.” Id. at

   6. He further told Ira Kleiman that the “software Dave updated and which I have transferred back

   in OUR company . . . is OURs as you are Dave’s heir[.]” Id. at 2. Additionally, the record reflects

   that after having promised payments of millions of dollars each October beginning in 2014, no

   such payments were made. Indeed, by August 2015, Ira Kleiman wrote to Defendant that “I wish

   I could believe that you have my best interest at heart as I was first led to believe in your early

   emails. But after the long delays of promised payments I was to receive each October . . . obviously

   I have doubts. It certainly seems like I am not wanted as part of this venture[.]” See ECF No. [511-

   18] at 1. In response, Defendant wrote that “until we sort out the ATO issues we just don’t have

   any money to pay anyone.” Id.

          Similarly, regarding the third element, the record reflects evidence from which a jury could

   find that Plaintiffs exercised reasonable care and diligence in seeking to discover the facts that




                                                    50
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 51 of 93
                                                                Case No. 18-cv-80176-BLOOM/Reinhart


   form the basis of their claims. First, contrary to Defendant’s assertion that Ira Kleiman was

   “willfully blind” in not checking Mr. Kleiman’s mailbox following his death, Defendant has not

   cited to evidence in the record indicating that Ira Kleiman should have checked that mailbox in

   October 2013, or that he specifically knew Mr. Kleiman had that mailbox during that time. Indeed,

   an email from Mr. Kleiman to others, including Ira Kleiman, which listed the Mailbox address in

   the signature block, discussed organizing a BBQ, and that email was from October 2010. ECF No.

   [488-16]. And, as noted, the record shows that the estate had never heard of W&K or the Australian

   lawsuits until 2014. Further, Ira Kleiman’s communication in May 2014 with Mr. Paige in which

   he declined to take control of the Mailbox and pay for its renewal, ECF No. [488-1] at 123-24,

   was months after the Notice of Listing had been sent and after the Australian judgments had been

   entered. Defendant, thus, fails to show how Ira Kleiman’s “refusal” to take over the Mailbox in

   May 2014, ECF No. [487] at 13, evidences the estate’s supposed “willful blindness” to seek out

   facts.16

              Additionally, although the record shows that Ira Kleiman threw out some of Mr. Kleiman’s

   papers and reformatted some hard drives, Ira Kleiman testified that he “first examined [the hard

   drives] to see if there was anything on them and once I found out that there wasn’t,” he formatted

   them. ECF No. [488-14] at 44:20-45:3; 53:3-4. He also testified that before he threw out Mr.

   Kleiman’s papers, he did not find evidence related to digital currency. Id. at 45:5-8. Further, he

   testified that the papers he threw out included “junk mail” and materials that “didn’t look relevant

   to keeping.” Id. at 48:10-14, 49:13-17. Thus, the Court does not agree that Ira Kleiman’s actions




   16
     In any event, “whether a defendant has been willfully blind will depend on the circumstances
   and, like intent itself, will generally be a question of fact for the factfinder after trial.” Chanel, Inc.,
   931 F.2d at 1476 (footnote omitted).


                                                       51
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 52 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   establish that Plaintiffs failed to exercise reasonable care and diligence related to seeking out facts

   that could form the basis for their claims.

           Accordingly, the Court does not find, as a matter of law, that the statute of limitations was

   triggered in November 2013 and that Plaintiffs’ claims are untimely. But even if their claims

   accrued at that time, in viewing the evidence in a light most favorable to Plaintiffs as the non-

   moving party, a trier of fact could still find that Defendant’s conduct could lead to the application

   of the doctrines of fraudulent concealment and equitable estoppel to bar a statute of limitations

   defense. See, e.g., Razor Capital, 2017 WL 3481761; Acoustic Innovations, Inc. v. Schafer, 976

   So. 2d 1139, 1144 (Fla. 4th DCA 2008). Therefore, Defendant’s Motion is denied on this point.

          3.      Oral partnership and statute of frauds

          In the December 2018 Order, the Court previously rejected Defendant’s argument that

   Plaintiffs failed to allege a partnership between Defendant and Mr. Kleiman. ECF No. [68] at 10-

   13. As part of that Order, the Court also rejected his statute of frauds argument because “the Court

   cannot, as a matter of law, conclude that the terms of the oral partnership agreement, as pled,

   originally contemplated an agreement to be performed beyond one year.” Id. at 12 n.1. Defendant

   now argues that Plaintiffs cannot establish that he and Mr. Kleiman had an oral partnership because

   there is no written proof of a partnership nor evidence of the alleged partnership’s terms. ECF No.

   [487] at 15. He further adds that any partnership claims would be barred by Florida’s statue of

   frauds because the partnership lasted over three years. Id.

          Plaintiffs respond that Defendant’s argument that there is no evidence of a partnership is

   “as baseless as it is shameless.” ECF No. [533] at 15. They assert that there is sufficient evidence

   of Defendant and Mr. Kleiman’s relationship as a whole to support the formation of a partnership

   under Florida law. Id. at 15-18. In this respect, they assert that to evaluate whether a partnership




                                                     52
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 53 of 93
                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   existed, Florida law examines the parties’ relationship as a whole rather than by assessing discrete

   elements in isolation. Id. at 15-16. In their view, the evidence squarely shows that a partnership

   existed based simply on Defendant’s own statements and characterizations of his relationship with

   Mr. Kleiman. Id. at 17-18. Nonetheless, they maintain that “even if separate evidence is required

   regarding the particular elements of partnership Defendant lists in his motion, there is abundant

   evidence for each one.” Id. at 18. Specifically, Plaintiffs contend that there is sufficient evidence

   of (1) a “common purpose” for the partnership; (2) a joint proprietary property interest; (3) a right

   to share profits and a duty to share losses; and (4) joint control, all of which are sufficient to create

   a genuine dispute of material fact about the existence of the alleged partnership. Id. at 19-24. They

   also contend that the cases Defendant cites are inapplicable. Id. at 25. Finally, Plaintiffs argue that

   the alleged partnership is not barred by the statute of frauds, even though the partnership lasted

   longer than one year, because there is no evidence that the partnership would have necessarily

   lasted longer than one year or that Defendant and Mr. Kleiman agreed to a fixed-duration

   partnership longer than one year. Id. at 25-26.

           In reply, Defendant maintains that given the nature of Bitcoin and the multi-year project

   inherent in developing it, the statute of frauds applies to bar Plaintiffs’ claims. ECF No. [561] at

   8-9. Additionally, Defendant contends that even if the statute of frauds does not apply, the oral

   partnership “would fail for indefiniteness because [P]laintiffs could never prove any of its essential

   terms.” Id. at 9. Upon consideration of the record and the parties’ briefings, the Court concludes

   that a genuine dispute of material fact exists whether there was an underlying partnership between

   Mr. Kleiman and Defendant, and that the statute of frauds does not apply.




                                                      53
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 54 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart

          a.      A genuine dispute of material fact exists whether Defendant and Mr. Kleiman
                  entered into an oral partnership

          The parties dispute what is sufficient to establish a partnership under Florida law.

   Defendant contends that a showing of four specific elements is required while Plaintiffs contend

   that a holistic examination of the parties’ relationship without specific proof of all of the individual

   elements can establish a partnership. The Court need not expressly resolve which suggested

   approach is correct17 because under either analysis, Plaintiffs have demonstrated a genuine dispute

   of material fact that a partnership existed between Defendant and Mr. Kleiman.

                  i.      Plaintiffs’ approach

          In citing to the Florida Revised Uniform Partnership Act, Fla. Stat. § 620.81002 et seq.,

   Plaintiffs contend that “current Florida law looks at the parties’ relationship as a whole, rather than

   each element in isolation” to determine whether a partnership exists. ECF No. [533] at 15-16.

   Specifically, Fla. Stat. § 620.8202(1), provides that an “association of two or more persons to carry

   on as co-owners of a business for profit forms a partnership, whether or not the persons intend to

   form a partnership.” Id. Further, “joint property, common property, or part ownership does not, by

   itself, establish a partnership, even if the co-owners share profits made by the use of the property,”

   and “sharing of gross returns does not, by itself, establish a partnership, even if the persons sharing

   them have a joint or common right or interest in property from which the returns are derived.” Id.

   at Fla. Stat. § 620.8202(3)(a)-(b). However, a “person who receives a share of the profits of a

   business is presumed to be a partner in the business,” unless the profits were received in payment

   of rent, among other things. Id. at Fla. Stat. § 620.8202(3)(c). See also Fla. Stat. § 620.8401(2), (6)



   17
      In Defendant’s Reply, ECF No. [561], he does not address the cases and authorities Plaintiffs
   cite on pages 15-16 of Plaintiffs’ Response, ECF No. [533], other than to reargue that Plaintiffs
   must establish “every element of a purported oral partnership” in order to survive summary
   judgment.


                                                     54
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 55 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   (noting that under the Revised Uniform Partnership Act, “[e]ach partner is entitled to an equal

   share of the partnership profits and is chargeable with a share of the partnership losses in proportion

   to the partner’s share of the profits” and “[e]ach partner has equal rights in the management and

   conduct of the partnership business”). Plaintiffs add that Florida standard jury instruction

   401.14(d), which addresses vicarious liability in negligence actions, provides that a “partnership

   exists when two or more persons join together or agree to join together in a business or venture for

   their common benefit, each contributing property, money or services and each having an interest

   in any profits.” Id.18

           Here, the record reflects numerous instances in which Defendant stated that he and David

   Kleiman were partners. See, e.g., ECF Nos. [83-2] at 2 (Defendant informing Ira Kleiman that he

   and Mr. Kleiman “did partner ;)”); [534-3] at 2-3 (“my partner Dave and I have been working on

   something of a while now . . . my business partner Dave . . . [my] business partner died a few days

   back”); [534-9] at 1 (“In the past, David Kleiman was my best friend and business partner . . . we

   have many shared secrets”); [534-11] at 4 (“This is an idea that I had developed with my business

   partner David KLEINMAN [sic] (David) for a period of over a decade.”); [534-34] at 4 (“In order

   to fund my work, Dave Kleiman and I sold code[.]”). Based on these statements alone, a fact finder

   could conclude that a partnership existed involving Mr. Kleiman and Defendant.

           The record reflects further evidence from which the existence of a partnership can be

   determined. For example, Defendant wrote to Louis Kleiman in 2014 that Mr. Kleiman and

   Defendant “are two of the three key people behind Bitcoin” and that Mr. Kleiman “was a key part

   of an invention that will revolutionise the world.” ECF No. [83-23]. Similarly, when asked how




   18
      The Court notes that pattern jury instructions, “[a]lthough generally considered a ‘valuable
   resource,’” are not binding. See United States v. Dohan, 508 F.3d 989, 994 (11th Cir. 2007).


                                                     55
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 56 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   many bitcoins he mined, Defendant stated that he “mined quite a number and I was with my

   partner, so to speak, in all of this, Dave, we mined quite a lot.” ECF No. [534-13] at 6. He also

   stated that “[h]ow many people were involved in Satoshi is probably a better question. That was

   two of us.” Id. Defendant further stated that “Dave was a key part of everything that I did. Dave

   spoke as Satoshi,” and he and Mr. Kleiman are Satoshi Nakamoto. Id. at 7. Likewise, when asked

   who created the pseudonym Satoshi, he stated “[m]ostly myself, and a little bit with Dave. Both

   of us acted. Dave was the nice version of Satoshi.” Id. at 20. See also ECF Nos. [534-16] at 1

   (“David Reese and David Kleiman have both been essential parts of this project.”); [534-17] at 3

   (“I had an idea, but it would never have executed without Dave[.] Dave was my sounding board,

   he fixed my errors.”).

          Additionally, the record reflects that Mr. Kleiman wrote an email to Defendant, regarding

   a financial statement, asking, “[a]re we ever going to get a wage on this? Just kidding I trust you.”

   ECF No. [534-28]. Further, Mr. Kleiman purportedly wrote a bitmessage to Defendant stating

   “you funded the trust when Bitcoin was worth hardly anything, but we have all put all we have

   into this. So the gain is not yours, it remains with the trust[.]” ECF No. [534-30] at 5. Likewise,

   Defendant informed the ATO that “[t]here was a trust set up to put a number of bitcoin that Dave

   was mining and everything like that into and maintain, the idea being we would use that to further

   the goals we were doing, which were all to do with promotion of bitcoin and cryptocurrencies,”

   and that the trust was set up as a “funding mechanism . . . for research.” ECF No. [534-18] at 7.

   He also stated that “[w]hen we were starting originally, we looked at bitcoin value of probably $20

   million. By the time we started looking at actually capitalising that and around Dave’s death, that

   had gone up to, I think, $100 million.” Id. at 11.




                                                    56
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 57 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          Based on the foregoing, a fact finder can conclude that Mr. Kleiman and Defendant worked

   together as an “association of two or more persons to carry on as co-owners of a business for

   profit.” See Fla. Stat. § 620.8202(1).

                  ii.      Defendant’s approach

          Defendant argues that Florida law requires the express showing of specific elements to

   establish a partnership. Both parties acknowledge that the Eleventh Circuit has followed this

   approach. See Williams v. Obstfeld, 314 F.3d 1270 (11th Cir. 2002). In Williams, that court

   explained as follows:

          Under Florida law, a joint venture is a form of partnership, and both types of entities
          are generally governed by the same rules of law. Kislak v. Kreedian, 95 So.2d 510,
          514 (Fla. 1957); see also Pinnacle Port Cmty. Ass’n., Inc. v. Orenstein, 872 F.2d
          1536, 1539 n. 3 (11th Cir. 1989) (“[I]n general, the law governing partnerships is
          applicable to joint ventures.”). A partnership is created only where “both parties
          contribute to the labor or capital of the enterprise, have a mutuality of interest in
          both profits and losses, and agree to share in the assets and liabilities of the
          business.” Dreyfuss v. Dreyfuss, 701 So. 2d 437, 439 (Fla. Dist. Ct. App. 1997). A
          joint venture, like a partnership, may be created by express or implied contract, and
          the contractual relationship must consist of the following elements: (1) a common
          purpose; (2) a joint proprietary interest in the subject matter; (3) the right to share
          profits and duty to share losses, and (4) joint control or right of control. Pinnacle
          Port, 872 F.2d at 1539; Kislak, 95 So. 2d at 515. Florida courts have interpreted
          these requirements to preclude a finding that a partnership or joint venture exists
          where any factor is missing. See Kislak, 95 So. 2d at 517; Dreyfuss, 701 So. 2d at
          439; Austin v. Duval County Sch. Bd., 657 So. 2d 945, 948 (Fla. Dist. Ct. App.
          1995).

   Id. at 1275–76. Defendant argues that because there is no written partnership agreement, Plaintiffs

   bear the “‘burden of establishing the existence of such contract, including all of its essential

   elements,’ which ‘is indeed, as it should be, a heavy and difficult one.’” ECF No. [487] at 15

   (citation omitted). In this regard, he maintains that Plaintiffs cannot establish the existence of a

   partnership because none of the four elements listed above are satisfied. The Court disagrees.




                                                    57
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 58 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          Regarding the first element, a common purpose, Defendant maintains that no evidence

   shows that the purpose of the alleged oral partnership was to mine bitcoin and create bitcoin-related

   intellectual property. Id. at 16. In his view, “not a single witness or document would show that the

   purported oral partnership’s purpose had anything to do with bitcoin[.]” Id. As support, he

   contends that the people closest to David Kleiman “will all testify that [Mr. Kleiman] never

   mentioned bitcoin, never said he was working on bitcoin or bitcoin-related intellectual property,

   and never said he was in a partnership with Dr. Wright.” Id. Plaintiffs respond that the record is

   “replete” with “substantial evidence that Defendant and Dave Kleiman formed a partnership for

   the common purpose of creating Satoshi Nakamoto, inventing Bitcoin, mining bitcoin, and

   developing related intellectual property.” ECF No. [533] at 19.

          For instance, they cite the following evidence: ECF No. [83-20] at 1 (“The Tax office

   know[s] that Dave and I have been working on this since 2008.”); Id. at 3 (“Dave took the 2 million

   lines of code that had in 2010 and transformed these into a documented set of over 6 million lines

   of code.”); ECF No. [83-6] at 2 (“I have attached a little more of what we did together.”); ECF No.

   [534-17] at 4 (“I had math skills and some coding, that frankly was crud . . . Dave could edit his

   way through hell and back. I am not a team player. I am a terrible boss and slave driver, but with

   Dave I was far more. Satoshi was a team. Without the other part of that team, he died.”); Id. at 3

   (“I had an idea, but it would never have executed without Dave[.]”); ECF No. [534-19] (when

   asked if Mr. Kleiman had compiled the code for the first version of Bitcoin, Defendant stated “Yes.

   We both played. Dave compiled”); ECF No. [534-20] at 2 (“I have a trust overseas. I moved it and

   the mining process to Dave Kleiman when I had a few issues with the tax ppl [sic].”); Id. (“I had

   Dave mine the Bitcoin overseas and all it has cost is sunk. . . . I have never touched the Bitcoin we

   created in the OS trust and companies[.]”); Id. at [534-22] at 1 (“We only need one dormant and




                                                    58
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 59 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   untraded company to sit as a[n] owner of the bitcoin we are mining into them.”); Id. (“Dave mined

   all of this outside Australia . . . I was not the person doing the mining. Dave was.”); ECF No. [534-

   21] at 1 (“Dave Kleiman and I started mining in 2009. So we have a few things that will interest

   them. It is a shame Dave died last year before fruition, but all is moving ahead.”); ECF No. [534-

   18] at 5 (“A long-term friend of mine, Dave Kleiman and I, started that so that we could start

   building an exchange platform . . . Dave and I had been friends and sort of partners that way for a

   long time.”); Id. (Defendant and Mr. Kleiman “had worked on a number of patents together . . .

   We had been planning putting together an exchange platform that would allow us ….. or bitcoin.

   The idea would be to perform an alternative reserve currency, that’s what we are trying to do”).

   Id. at ¶ 121 (citing ECF No. [534-18] at 5); ECF No. [534-3] at 2 (“what Dave and I want to do”

   included “creating autonomous agents in the Bitcoin block,” developing “a completely open and

   malleable form of scriptable money,” creating “ways to program a distributed contract using

   Bitcoin to form agreements with people via the block chain” as well as create “Smart property

   [that] is property that can be atomically traded and loaned via the block chain,” and solve how “a

   transaction could be issued potentially even after a confirmation if the block chain is reorganized”).

   Based on the foregoing evidence, the Court finds a genuine dispute of material fact exists regarding

   the common purpose element.

          Regarding the second element, joint proprietary interest in the subject matter, Defendant

   argues that there is no evidence of joint ownership, thus precluding this element. ECF No. [487]

   at 17. He also adds that Mr. Kleiman’s estate previously alleged in a state court lawsuit against

   Computer Forensics LLC, Mr. Conrad, and Mr. Paige that “David Kleiman created and maintained

   bitcoin wallets which were his personal property during the time he was a member of Computer

   Forensics.” Id. (quoting ECF No. [144-5] at ¶ 32). In response, Plaintiffs argue that any purportedly




                                                    59
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 60 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   inconsistent statement made in a separate state court proceeding against different defendants for

   the return of any bitcoin owned by Mr. Kleiman to the extent such was in their possession is

   irrelevant here. ECF No. [533] at 22. They also state that Defendant and Mr. Kleiman “had a joint

   interest in the financial benefits and profits generated by the combination of their resources and

   services.” Id. at 21 (citation omitted). They cite to the following evidence: ECF No. [534-18] at 7

   (“There was a trust set up to put a number of bitcoin that Dave was mining and everything like

   that into and maintain, the idea being we would use that to further the goals we were doing, which

   were all to do with promotion of bitcoin and cryptocurrencies[.]”); ECF No. [83-13] (“We do not

   touch the trusts. Not yet. Not even for this. ONE DAY, they will change the world. Not millions,

   not billions. If I am right, they will be trillions[.]”); ECF No. [511-8] at 1 (“The software Dave

   updated and which I have transferred back in OUR company . . . is OURs as you are Dave’s

   heir[.]”); ECF No. [83-20] at 18 (regarding the transfer of assets out of W&K, the “reason for the

   transfer is to use the R&D tax credit on the value of the software Dave and I developed”). Based

   on the foregoing, the Court finds a genuine dispute of material fact exists regarding the joint

   proprietary interest element.

           Regarding the third element, the right to share profits and duty to share losses, Defendant

   contends that there is no evidence that Defendant and Mr. Kleiman agreed to share profits nor

   evidence as to distribution of profits. ECF No. [487] at 17. He adds that there is no evidence of

   sharing losses or liabilities. Id. at 18. Plaintiffs, in response, argue that record evidence shows that

   Defendant and Mr. Kleiman agreed to share profits and losses. For instance, they cite the

   following: ECF No. [534-26] at 1 (“Dave and I decided to start Coin-Exch so that we could lock

   in some of the value. . . . We locked in the value of the software based on the price of BTC then,

   which was less than now and if it was a year later we would have been smart, but we took the




                                                     60
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 61 of 93
                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   option to cash out.”); ECF No. [534-18] at 7 (Defendant informing the ATO that Mr. Kleiman put

   bitcoin into a trust to fund their joint research activities); ECF No. [534-1] at 3 (“I know you have

   been paying people from Bitcoin in your own wallet, is this enough to account for it all? It has

   been a shitload of work.”); ECF No. [534-28] (“Are we ever going to get a wage on this? Just

   kidding I trust you.”); ECF No. [534-30] at 5 (“you funded the trust when Bitcoin was worth hardly

   anything, but we have all put all we have into this. So the gain is not yours, it remains with the

   trust[.]”); ECF No. [534-31] at 1 (“Craig and I have put our entire life savings into this business,

   as did Dave[.]”); ECF No. [534-2] at 15 (Mr. Kleiman writing to Defendant that “I think I lost

   money. At times I wonder if it is worth it. We have done deals together for years and we have

   nothing but code to show for it all.”); ECF No. [83-20] at 7 (Defendant writing to Ira Kleiman that

   he had “convinced [Mr. Kleiman] that we could make it to Oct 2014 when if he needed we could

   take some of the R&D money that comes as a rebate on what has been expended and we could

   both spend a little time on us time”). In viewing this evidence in a light most favorable to Plaintiffs

   as the non-moving party, the Court finds a genuine dispute of material fact exists regarding the

   right to share profits and duty to share losses element.

          As to the fourth element, joint control or right of control, Defendant contends that there is

   no evidence that Defendant and Mr. Kleiman “had joint control over anything in this case, let alone

   each other’s bitcoin. Nor do they have any evidence that [Mr. Kleiman] and Dr. Wright had the

   authority to ‘bind one another’ to anything.” ECF No. [487] at 18-19. Plaintiffs, in response,

   maintain that there is “abundant evidence” that Defendant and Mr. Kleiman “shared control over

   the partnership’s email accounts and assets, and that each of them influenced decisions about what

   to do with the partnership and its assets.” ECF No. [533] at 23. For instance, regarding shared

   control over the partnership assets, they cite an email from Defendant stating that “Dave and I




                                                     61
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 62 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   decided to start Coin-Exch so that we could lock in some of the value” and that they “took the

   option to cash out.” ECF No. [534-26] at 1. See also ECF No. [83-20] at 7 (“I convinced [Mr.

   Kleiman] that we could make it to Oct 2014 when if he needed we could take some of the R&D

   money that comes as a rebate on what has been expended and we could both spend a little time on

   us time”). They also cite evidence of shared control over bitcoin private keys. ECF Nos. [534-26];

   [534-32]; [534-33]. They further cite evidence of joint control over the partnership’s software.

   ECF No. [534-18] at 42 (“Dave has . . . an estate . . . and I wanted to make sure I didn’t rip off his

   estate and just go, ‘Ha ha, it’s my software.’”).

          Plaintiffs also note that Defendant stated “Dave Kleiman and I sold code . . . David took

   the biggest risk . . . Nothing he was able to earn in Panama was able to be repatriated legally in the

   USA.” ECF No. [534-34] at 4. Further, regarding emails, they put forth evidence of two email

   addresses linked to Satoshi Nakamato, Satoshi@vistomail.com and Satoshin@gmx.com, and

   Defendant stating that Mr. Kleiman “had the vistomail account” and Defendant “had the gmx one.”

   ECF No. [534-35] at 1. Defendant told James Nguyen that he and Mr. Kleiman “both posted from

   Satoshi account sometimes.” ECF No. [534-16] at 197:34. Based on the foregoing and viewing all

   the evidence in a light most favorable to Plaintiffs as the non-moving party, the Court finds a

   genuine dispute of material fact exists regarding the joint control or right of control element.

   Accordingly, the Court denies Defendant’s Motion on the grounds that there is insufficient

   evidence of a partnership.

          b.      The statute of frauds does not bar claims based on the oral partnership

          The statute of frauds states, in pertinent part, that “[n]o action shall be brought . . . upon

   any agreement that is not to be performed within the space of 1 year from the making thereof . . .

   unless the agreement or promise . . . shall be in writing and signed by the party to be charged




                                                       62
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 63 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   therewith[.]” Fla. Stat. § 725.01. In Browning v. Poirier, 165 So. 3d 663 (Fla. 2015), the Florida

   Supreme Court explained the statute of frauds’ application as follows:

          It is well settled that the oral contracts made unenforceable by the statute because
          they are not to be performed within a year include only those which cannot be
          performed within that period. A promise which is not likely to be performed within
          a year, and which in fact is not performed within a year, is not within the statute if
          at the time the contract is made there is a possibility in law and in fact that
          full performance such as the parties intended may be completed before the
          expiration of a year. 9 Williston on Contracts § 24:3 (4th ed. 2011) (emphasis in
          original) (footnotes omitted).

          Stated otherwise, judging from the time the oral contract of indefinite duration is
          made, if the contract’s full performance is possible within one year from the
          inception of the contract, then it falls outside the statute of frauds. See Acoustic
          Innovations, Inc. v. Schafer, 976 So.2d 1139, 1143 (Fla. 4th DCA 2008); Wilcox v.
          Lang Equities, Inc., 588 So.2d 318, 320 (Fla. 3d DCA 1991); Gulf Solar, Inc. v.
          Westfall, 447 So.2d 363, 366 (Fla. 2d DCA 1984); but see LynkUs Commc’ns, Inc.
          v. WebMD Corp., 965 So.2d 1161, 1165 (Fla. 2d DCA 2007); Khawly v.
          Reboul, 488 So.2d 856, 858 (Fla. 3d DCA 1986).

   Id. at 665-66 (emphasis in original). See also Alpha Data Corp. v. HX5, L.L.C., 139 So. 3d 907,

   909–10 (Fla. 1st DCA 2013) (“The general rule is that the Statute of Frauds bars enforcement of

   oral contracts which by their terms are not to be performed within a year. The fact that a contract

   may not be performed within a year does not bring it within the statute. ‘In other words, to make

   a parol contract void, it must be apparent that it was the understanding of the parties that it was not

   to be performed within a year from the time it was made.’ Contracts for an indefinite period

   generally do not fall within the Statute of Frauds.”) (quoting Yates v. Ball, 132 Fla. 132, 181 So.

   341, 344 (1937)).

          Defendant has not presented evidence for the Court to conclude as a matter of law that the

   statute of frauds bars Plaintiffs’ claims. In fact, Defendant’s argument is premised not on actual

   record evidence but instead on the Complaint’s allegation that the partnership lasted from 2008

   until February 2011. ECF No. [487] at 4, 19 (citing ECF No. [83] at ¶ 67). In this regard, Defendant




                                                     63
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 64 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   inaccurately maintains that Plaintiffs “expressly alleged that this purported oral partnership was

   intended to last three years[.]” Id. at 4. The Complaint makes no such allegation. 19 That the

   Complaint alleges the mere fact that the alleged partnership lasted longer than one year is not

   dispositive of whether the statute of frauds applies. Rather, the salient issue is whether at the time

   of entering into the partnership, full performance within one year was not possible. Defendant fails

   to produce evidence that the alleged partnership was agreed to last for any particular duration much

   less a fixed duration longer than one year. Nor has he produced evidence that the parties intended

   the partnership to last longer than one year from the time of entering into the agreement. Similarly,

   he has not produced evidence demonstrating that full performance of the partnership within one

   year was impossible. Accordingly, the Court rejects Defendant’s argument that the statute of frauds

   bars Plaintiffs’ claims. Defendant’s Motion is thus denied on this point.

          4.      Preemption

          In the December 2018 Order, the Court dismissed with prejudice Plaintiffs’ claim for

   misappropriation of trade secrets under FUTSA because of a time bar. ECF No. [68] at 31-33.

   Defendant now contends that pursuant to Fla. Stat. § 688.008, all state-law claims based on

   misappropriation of trade secrets are displaced or preempted by FUTSA. ECF No. [487] at 20

   (citing Fla. Stat. § 688.008 (providing that FUTSA “displace[s] conflicting tort, restitutory, and

   other law of this state providing civil remedies for misappropriation of a trade secret,” but FUTSA

   does not affect “[c]ontractual remedies, whether or not based upon misappropriation of a trade

   secret” or “[o]ther civil remedies that are not based upon misappropriation of a trade secret”)).




   19
      The Complaint alleges that “[t]he exact structure of their joint mining activities, intellectual
   property development, and ‘partnership’ from c. 2008 until February 2011 requires discovery to
   fully reveal.” ECF No. [83] at ¶ 67.


                                                    64
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 65 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


          Defendant argues that other torts involving the same underlying factual allegations as a

   claim for trade secret misappropriation are preempted. Id. (citation omitted). In his view, the “only

   purportedly stolen intellectual property [P]laintiffs have identified is ‘blockchain based

   technologies and smart contracts,’ which is also what they alleged to be their trade secrets.” Id. at

   5. See also id. at 21. He, thus, maintains that because Plaintiffs’ “purported trade secrets are their

   purported intellectual property, FUTSA pre-empts their remaining claims—except their claim for

   civil theft—because they are based on the ‘same underlying factual allegations,’ and there are no

   ‘material distinctions between the allegations comprising the additional torts and the allegations

   supporting the FUTSA claim.” Id. at 21 (citation omitted). Defendant adds that Plaintiffs have

   previously represented that their state claims are related to the federal DTSA claim and have a

   “common nucleus of operative fact,” which “admission requires granting summary judgment on

   the other claims[.]” Id. (citing ECF No. [159] at 11).

          In response, Plaintiffs argue that Defendant’s FUTSA preemption defense is waived

   because Defendant did not raise it as one of his affirmative defenses. ECF No. [533] at 38-40.

   According to them, Defendant’s assertion of this defense at this time is “undoubtedly” prejudicial

   because Defendant “sat on this defense,” which “could have easily been asserted [] two years ago,”

   and his failure to assert this defense resulted in Plaintiffs not “seek[ing] to tailor discovery in any

   way toward obtaining information relevant to the defense[.]” Id. at 39. They argue that even if the

   FUTSA preemption defense was not waived, it would not bar any of the remaining claims. Id.

   Specifically, they assert that Counts I, II, V-VIII are not preempted by FUTSA because they are

   not based upon misappropriation of a trade secret, and they seek a return of allegedly stolen bitcoin.

   Id. at 40. They add that Defendant fails to show that the alleged wrongdoing in those counts is not




                                                     65
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 66 of 93
                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   materially separate and distinct from their FUTSA claim. Id. at 40-43. Further, they contend that

   Count VI arises from a contractual relationship and is thus exempt from FUTSA. Id. at 43.

           Upon review of the record and consideration of the parties’ briefings, the Court agrees with

   Plaintiffs that Defendant’s FUTSA preemption arguments fail. First, the Court concludes that this

   defense was waived because it was not timely asserted. “Preemption is an affirmative defense that

   usually must be raised in an answer or other responsive pleading and, if not so raised, the defense

   is considered waived.” Small v. Amgen, Inc., No. CV 2:12-476-FTM29-CM, 2016 WL 4942078,

   at *2 (M.D. Fla. Jan. 25, 2016) (citing Latimer v. Roaring Toyz, Inc., 601 F.3d 1224, 1239 (11th

   Cir. 2010)). In Defendant’s Amended Answer filed in January 2019, he did not raise a FUTSA

   defense or preemption defense. ECF No. [87]. The “Eleventh Circuit has only provided a narrow

   window to raise affirmative defenses during summary judgment.” Am. Auto. Ins. Co. v. Quality

   Plastering & Stucco, Inc., No. 611CV1767ORL22DAB, 2013 WL 12149411, at *6 (M.D. Fla.

   June 26, 2013). Specifically, the Court “‘may consider an affirmative defense’ not appearing in

   the answer, ‘if the plaintiff has suffered no prejudice from the failure to raise the defense in a

   timely fashion.’” Id. (quoting Miranda De Villalba v. Coutts & Co. (USA) Int’l, 250 F. 3d 1351,

   1353 (11th Cir. 2001)). Here, the Court finds that raising this defense at this “eleventh hour” after

   two years of extensive discovery is improper and prejudicial. See, e.g., Britt Green Trucking, Inc.

   v. FedEx Nat., LTL, Inc., No. 8:09-CV-445-T-33TBM, 2014 WL 3417569, at *12-13 (M.D. Fla.

   July 14, 2014) (rejecting argument that raising preemption defense at summary judgment was not

   prejudicial where defendant, after years of litigating, “waited until the eleventh hour to bring this

   issue to the attention of Plaintiffs and this Court”).

           Second, even if the preemption defense was timely asserted and not waived, it is still

   deficient. As Plaintiffs relay, Counts I, II, and V-VIII seek as part of their relief a return of bitcoins




                                                      66
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 67 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   allegedly stolen by Defendant. FUTSA, however, “does not affect . . . [o]ther civil remedies that

   are not based upon a misappropriation of a trade secret.” Fla. Stat. § 688.008(2)(b). Defendant has

   made no showing that bitcoins are a trade secret, and in fact he represents that the “trade secrets

   are the purported intellectual property.” ECF No. [487] at 21. The Court, therefore, concludes that

   even if FUTSA could apply, it would not displace Plaintiffs’ claims to the extent they do not

   involve misappropriation of trade secrets, i.e., recovery of misappropriated bitcoins. See Pelfrey v.

   Mahaffy, No. 17-CV-80920, 2018 WL 3110797, at *3 (S.D. Fla. Feb. 7, 2018) (conversion claim

   alleging identical misconduct as FUTSA misappropriation claim preempted only “to the extent” it

   alleges theft of the same trade secrets asserted in the misappropriation claim). In other words, it

   would act only as a partial preemption of those claims at most if the defense was viable.

           Relatedly, Count VI, breach of partnership duties of loyalty and care, arises from a

   contractual relationship, and is thus exempted from FUTSA preemption. See Fla. Stat.

   § 688.008(2)(a); Allied Portables, LLC v. Youmans, No. 2:15-CV-294-FTM-38CM, 2016 WL

   259548, at *3 (M.D. Fla. Jan. 21, 2016) (“FUTSA preempts all claims, other than claims ex

   contractu, based on misappropriation of trade secrets.”); Am. Honda Motor Co. v. Motorcycle Info.

   Network, Inc., 390 F. Supp. 2d 1170, 1181 (M.D. Fla. 2005) (“Breach of an oral agreement sounds

   in contract and is therefore excepted from the preemptive effect of FUTSA.”); see also ThinkLite

   LLC v. TLG Sols., LLC, No. 16-24417-CIV, 2017 WL 5972888, at *4 (S.D. Fla. Jan. 31, 2017)

   (denying preemption of claim for breach of good faith and duty of loyalty because it is based on

   “contractual and confidential-relationship duties and actions other than misappropriation of trade

   secrets”).

           Additionally, this Court has stated that “[t]o determine whether allegations of trade-secret

   misappropriation preempt a plaintiff from sufficiently pleading a separate, but related tort, the




                                                    67
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 68 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   Court must evaluate ‘whether allegations of trade secret misappropriation alone comprise the

   underlying wrong; if so, the cause of action is barred by § 688.008.’ Thus, ‘a plaintiff’s separate

   tort claim is preempted by FUTSA if there is no ‘material distinction’ between the plaintiff’s

   FUTSA claim and the other allegation.” Sentry Data Sys., Inc. v. CVS Health, 361 F. Supp. 3d

   1279, 1294–95 (S.D. Fla. 2018) (internal citations omitted); see also XTec, Inc. v. Hembree

   Consulting Servs., Inc., 183 F. Supp. 3d 1245, 1263 (S.D. Fla. 2016) (“In order to pursue claims

   for additional tort causes of action where there are claims for misappropriation of a trade secret,

   there must be material distinctions between the allegations comprising the additional torts and the

   allegations supporting the FUTSA claim.”) (emphasis in original; citation omitted).

            To conduct the FUTSA analysis, the Court must “compare the allegations of the [allegedly

   preempted] claim and the FUTSA claim to determine if the allegations are separate and distinct.”

   XTec, 183 F. Supp. 3d at 1263 (denying preemption because even though there were “substantially

   similar allegations,” a difference in the “manner in which” property was misappropriated renders

   a claim materially distinguishable) (emphasis in original). Defendant has failed to make this

   showing other than to note generally that Plaintiffs previously made a one-sentence statement in a

   brief regarding supplemental jurisdiction that their claims shared a common nucleus of operative

   fact with the DTSA claim. This limited showing does not suffice for preemption purposes. But in

   any event, the Court agrees with Plaintiffs that the claims at issue are materially distinct from the

   FUTSA claim. See ECF No. [533] at 41-42. Accordingly, Defendant’s Motion is denied on this

   point.

            5.     Fraud claims

            Defendant argues that summary judgment is warranted on Plaintiffs’ fraud and constructive

   fraud claims, Counts VII and VIII. Specifically, he contends that the common law fraud claim




                                                    68
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 69 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   cannot proceed because “(1) Dr. Wright’s alleged misstatements are not promises but a ‘prediction

   of future events;’ (2) [P]laintiffs never had a ‘right to rely on the [alleged] representations; and (3)

   the alleged statements did not induce [P]laintiffs to do anything that caused them damages.” ECF

   No. [487] at 25 (internal citations omitted). He adds that the constructive fraud claim fails because

   there is no evidence that Defendant was a fiduciary to Plaintiffs, and Ira Kleiman has been

   adversarial with him since February 2014. Id. at 30. The Court will address each count separately.

                   a.      Fraud

           “An aggrieved party proves common law fraud by establishing that: (1) the opposing party

   made a misrepresentation of a material fact, (2) the opposing party knew or should have known

   the falsity of the statement, (3) the opposing party intended to induce the aggrieved party to rely

   on the false statement and act on it, and (4) the aggrieved party relied on that statement to his or

   her detriment.” Jackson v. Shakespeare Found., Inc., 108 So. 3d 587, 595 n.2 (Fla. 2013). See also

   Pitts Sales, Inc. v. King World Prods., Inc., 383 F. Supp. 2d 1354, 1362–63 (S.D. Fla. 2005)

   (“Under Florida law, the essential elements of a cause of action for fraud are: (1) a false statement

   of fact; (2) known by the defendant to be false at the time it was made; (3) made for the purpose

   of inducing the plaintiff to act in reliance thereon; (4) action by the plaintiff in reliance on the

   correctness of the representation; and (5) resulting damage or injury.”) (citations omitted).

           “Generally, the fraudulent statement must concern a past or existing fact.” Gemini

   Investors III, L.P. v. Nunez, 78 So. 3d 94, 97 (Fla. 3d DCA 2012). “However, if the plaintiff can

   demonstrate that the person promising future action does so with no intention of performing or

   with a positive intention not to perform, such a promise may also constitute a fraudulent

   misrepresentation.” Prieto v. Smook, Inc., 97 So.3d 916, 917–18 (Fla. 4th DCA 2012)

   (quoting Mejia v. Jurich, 781 So. 2d 1175, 1177 (Fla. 3d DCA 2001)); See also Wadlington v.




                                                     69
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 70 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   Cont’l Med. Servs., Inc., 907 So. 2d 631, 632–33 (Fla. 4th DCA 2005) (explaining that “‘where

   the promise to perform a material matter in the future is made without any intention of performing

   or made with the positive intention not to perform’ a cause of action for fraud may proceed to a

   jury,” and noting that these issues “are questions of fact to be determined by a jury”). “As a general

   rule, it is a matter for the jury to determine if an intentional misrepresentation has been made. In

   fraud cases, summary judgment is rarely proper as the issue so frequently turns on the axis of the

   circumstances surrounding the complete transaction, including circumstantial evidence of intent

   and knowledge.” Wadlington, 907 So. 2d at 633 (citations omitted).

          Further, “[f]raud also includes the intentional omission of a material fact.” Ward v. Atl.

   Sec. Bank, 777 So. 2d 1144, 1146 (Fla. 3d DCA 2001). “[N]ondisclosure of a material fact may be

   deemed fraudulent where the other party does not have equal opportunity to become apprised of

   the fact.” Ramel v. Chasebrook Const. Co., 135 So. 2d 876, 882 (Fla. 2d DCA 1961). Even if “a

   party to a transaction owes no duty to disclose facts within his knowledge or to answer inquiries

   respecting such facts, if he undertakes to do so he must disclose the whole truth.” Nicholson v.

   Kellin, 481 So. 2d 931, 936 (Fla. 5th DCA 1985). “The classic illustration of fraud is where one

   party having superior knowledge intentionally fails to disclose a material fact, which is not

   discoverable by ordinary observation[.]” Nessim v. DeLoache, 384 So. 2d 1341, 1344 (Fla. 3d

   DCA 1980) (citations omitted). “Fraud may be proven by showing a series of distinct acts, each

   of which may be a badge of fraud and when taken together as a whole, constitute fraud.” Allen v.

   Tatham, 56 So. 2d 337, 339 (Fla. 1952).

          Defendant first argues that his alleged statements regarding possible future acts cannot

   constitute actionable fraud as a matter of law because “fraud cannot consist of mere broken

   promises, unfilled predictions or erroneous conjecture as to future events.” ECF No. [487] at 25




                                                    70
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 71 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   (citation omitted). According to him, Plaintiffs “cannot rely on Dr. Wright’s alleged statements

   regarding the future value of shares of a start-up company, whether those shares could be sold in

   the future, or whether the Estate could in the future participate in a start-up company, because they

   were mere hopeful predictions of possible future events” and they were “mere puffery.” Id. at 25-

   26.

          Plaintiffs respond that their fraud claim is not based primarily on promised future action,

   and Defendant’s alleged fraud started well before February 2014, including by “altering and

   falsifying documents for the purpose of taking Dave’s/W&K’s property.” ECF No. [533] at 33-

   34. For instance, they maintain that after Mr. Kleiman died, and “aware that Dave’s estate had no

   knowledge of W&K or Dave’s work with [Defendant] on bitcoin,” Defendant enacted a “scheme

   to take sole ownership/control of all bitcoins and intellectual property owned by Dave and/or

   W&K,” which involved fabricated documents, false statements, fake emails, half-truths, and non-

   disclosures of material information. Id. at 34-35. They add that even Defendant’s promises of

   future action are actionable fraud because Defendant “made these promises with no intention of

   performing, and, independently, because he had superior knowledge of the subject matter and

   knew what he was saying was false.” Id. at 34; see also Mejia, 781 So. 2d at 1177 (recognizing

   exceptions to the general rule that fraud may not be based on statements of opinion or promises of

   future action, including “[w]here the person expressing the opinion is one having superior

   knowledge of the subject of the statement and the plaintiff can show that said person knew or

   should have known from facts in his or her possession that the statement was false,” and where

   “the person promising future action does so with no intention of performing or with a positive

   intention not to perform”).




                                                    71
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 72 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          Upon consideration, the Court rejects Defendant’s argument that his statements regarding

   possible future acts could not constitute actionable fraud as a matter of law. Plaintiffs invoke

   theories of liability that permit a jury to find fraud based on future-oriented promises and actions

   that were never intended to be performed. Additionally, they have produced evidence that could

   support such a finding, including Defendant’s promises to pay the estate $10 million by October

   2014, which were not fulfilled. ECF Nos. [511-8] at 14; [511-18] at 1. More importantly, this

   determination is a factual dispute for a jury to decide and is inappropriate for resolution at this

   juncture. See, e.g., Wadlington, 907 So. 2d at 633 (citing cases); Tew, 728 F. Supp. at 1555.

          Defendant next argues that Plaintiffs did not rely, and had no right to rely, on any of his

   alleged statements. ECF No. [487] at 26. First, he asserts that Plaintiffs’ claim that his statements

   caused them to not challenge his legal claims in the Australian lawsuits is unavailing. Those

   proceedings terminated in November 2013, yet he contacted them in February 2014, Ira Kleiman

   had a lawyer at that time, and there was no confidential relationship between the two in February

   2014. Id. at 26-27. Second, he maintains that Plaintiffs cannot rely on the allegedly forged contracts

   because Ira Kleiman purportedly “questioned those contracts the very first time he saw them.” Id.

   at 27. In this respect, he contends that Plaintiffs were in an “adversarial relationship” with him in

   February 2014, and they even have “work product” from that time. Id. Third, he argues that

   Plaintiffs’ claim that they failed to secure the bitcoin and intellectual property they purportedly

   owned due to his statements is “impossible” given that he merely advised the Kleimans to preserve

   Mr. Kleiman’s devices, and Ira Kleiman “destroyed” David Kleiman’s work papers and hard

   drives. Id. at 27-28. Finally, he asserts that as for Mr. Kleiman’s devices that were not destroyed

   or overwritten, Defendant recommended to Ira Kleiman that he give them to Mr. Paige and Mr.

   Conrad but Ira Kleiman never followed that recommendation. Id. at 28.




                                                    72
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 73 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          Plaintiffs respond that “[e]ven with respect to the post-2014 February emails, Plaintiffs had

   a ‘right to rely’ and did rely on [Defendant’s] false statements, half-truths, non-disclosures, and

   promises of future action he had no intention of performing.” ECF No. [533] at 35. They state that

   Defendant misstates the law, but regardless, “he cannot under the cover of law be permitted to

   retain the fruits of perfidy” where he has “tricked and deceived and dealt fraudulently” with those

   whom he owed fiduciary duties, Mr. Kleiman’s estate. Id. at 35-36 (quoting McLeod v. Gaither,

   113 So. 687, 688 (Fla. 1927)). Moreover, they contest Defendant’s characterization of events. Id.

          Upon review, the Court does not agree that the record establishes as a matter of law that

   Plaintiffs could not rely on Defendant’s statements and representations. First, even though

   Defendant reached out to Plaintiffs several months after the Australian lawsuits concluded and Ira

   Kleiman expressed some suspicions in April 2014 regarding certain documents, that does not

   foreclose the possibility that Plaintiffs did not later timely challenge those judgments in Australia

   because of Defendant’s statements. For instance, the record reflects that Defendant wrote to Ira

   Kleiman that after Mr. Kleiman died, “I did the actions [in Australia] to make sure the court signed

   off on what Dave and I planned,” “[t]his was not about screwing Dave or his estate . . . I did that

   action as accountants etc. advised it was necessary,” and “I am not trying to take anything from

   Dave’s estate.” ECF No. [83-24] at 6, 18. Second, although Ira Kleiman had counsel in February

   2014, that does not support the proposition that the Kleimans are consequently barred from relying

   on Defendant’s statements. Likewise, although Defendant asserts that the parties were

   “antagonistic” in February 2014, the record reflects that Ira Kleiman wrote to Defendant in March

   2014 that his “family is truly blessed to know you.” ECF No. [534-39] at 7. Third, as Plaintiffs

   note, even if Ira Kleiman was potentially negligent by not preserving Mr. Kleiman’s devices or by

   not turning over the devices to Mr. Paige and Mr. Conrad, that does not preclude a fraud claim.




                                                    73
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 74 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   See, e.g., Cruise v. Graham, 622 So. 2d 37, 40 (Fla. 4th DCA 1993) (“the defrauder should not be

   shielded by his victim’s negligence”) (citation omitted); Cont’l Cas. Co. v. Cura Grp., Inc., No.

   03-61846-CIV, 2005 WL 8155321, at *33 (S.D. Fla. Apr. 6, 2005) (comparative negligence is not

   a defense to “fraud-based torts”).

          Defendant next argues that Plaintiffs’ purported reliance did not cause damages, and thus

   the fraud claim fails for lack of actual damages. ECF No. [487] at 28-29. In response, Plaintiffs

   maintain that Defendant has “stolen” and “deprived” them of assets worth “billions of dollars.”

   ECF No. [533] at 37. For instance, they note that Defendant and Mr. Kleiman/W&K mined

   approximately 1.1 million bitcoins together, ECF No. [534-18] at 11, and that Defendant has even

   admitted that he “was not the person doing the mining. Dave was.” See ECF No. [534-22] at 1.

   Plaintiffs add that the value of a bitcoin is determinable as is the value of misappropriated

   intellectual property. ECF No. [533] at 37. For instance, the “W&K Source” “software package”

   is valued between $126 million and approximately $304 million AUD. Id. Upon review, the Court

   rejects Defendant’s argument that Plaintiffs have not been damaged by his alleged fraud.

            b.    Constructive fraud

          Under Florida law, constructive fraud occurs “when a duty under a confidential or fiduciary

   relationship has been abused or where an unconscionable advantage has been taken.” Levy v. Levy,

   862 So. 2d 48, 53 (Fla. 3d DCA 2003). It “may be based on a misrepresentation or concealment,

   or the fraud may consist of taking an improper advantage of the fiduciary relationship at the

   expense of the confiding party.” Id. The Florida Supreme Court has “characterized a fiduciary

   relationship in the following manner: [t]he relation and duties involved need not be legal; they may

   be moral, social, domestic, or personal.” Doe v. Evans, 814 So. 2d 370, 374 (Fla. 2002). A fiduciary

   or confidential relationship exists where “confidence is reposed by one party and a trust is accepted




                                                    74
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 75 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   by the other, or where confidence has been acquired and abused.” Id. The origin of the confidence

   is immaterial. See Id. Thus, “[t]he term ‘fiduciary or confidential relation’ is a very broad one.”

   Am. Honda Motor Co., 390 F. Supp. 2d at 1179 (quoting Quinn v. Phipps, 113 So. 419, 420 (Fla.

   1927)). Constructive fraud, therefore, is “simply a term applied to a great variety of transactions

   which equity regards as wrongful, to which it attributes the same or similar effects as those which

   follow from actual fraud, and for which it gives the same or similar relief as that granted in cases

   of real fraud.” Id. (citation omitted).

           Moreover, to state a claim for breach of a fiduciary or confidential relationship, “a party

   must allege some degree of dependency on one side and some degree of undertaking on the other

   side to advise, counsel, and protect the weaker party.” Watkins v. NCNB Nat. Bank of Fla., N.A.,

   622 So. 2d 1063, 1065 (Fla. 3d DCA 1993) (quoting Bankest Imports, Inc. v. ISCA Corp., 717 F.

   Supp. 1537, 1541 (S.D. Fla. 1989)). “The fact that one party places trust or confidence in the other

   does not create a confidential relationship in the absence of some recognition, acceptance or

   undertaking of the duties of a fiduciary on the part of the other party.” Lanz v. Resolution Trust

   Corp., 764 F. Supp. 176, 179 (S.D. Fla. 1991). Additionally, constructive fraud “will not lie where

   the parties are dealing at arms-length because there is no duty imposed on either party to protect

   or benefit the other.” Am. Honda Motor Co., 390 F. Supp. 2d at 1179.

           According to Defendant, Plaintiffs’ claim for constructive fraud fails because there “is not

   even a scintilla of evidence suggesting that Dr. Wright was a fiduciary to [P]laintiffs,” there was

   an “adversarial relationship” as of February 2014, and there is no evidence that Ira Kleiman was

   the “weaker party.” ECF No. [487] at 30. In response, Plaintiffs maintain that the record supports

   a finding that Defendant and Mr. Kleiman were partners, and that while “‘weakness’ is not an

   element of a constructive fraud claim,” “Defendant was the only person with knowledge of Dave’s




                                                   75
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 76 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   bitcoin activities; Ira knew nothing and depended on Defendant to fully inform him of the facts.”

   ECF No. [533] at 38.

          Upon review, the Court find Defendant’s arguments unpersuasive. As noted, the record

   reflects evidence for a jury to find that Defendant and Mr. Kleiman entered into a partnership.

   Partners and joint venturers owe fiduciary duties to each other. See, e.g., Hallock v. Holiday Isle

   Resort & Marina, Inc., 885 So. 2d 459, 462 (Fla. 3d DCA 2004) (explaining that “[r]egarding the

   general duties and obligations of joint adventurers toward each other, they, like co-partners owe

   to one another . . . the duty of the finest and highest loyalty”) (citing Donahue v. Davis, 68 So. 2d

   163, 171 (Fla. 1953)); Grossman v. Greenberg, 619 So. 2d 406, 408 (Fla. 3d DCA 1993). While

   the death of a partner normally terminates the partnership, a “surviving partner’s fiduciary

   obligations extend to the deceased partner’s heirs and beneficiaries.” Matter of Estate of Thomas,

   532 N.W.2d 676, 684 (N.D. 1995) (collecting cases).

          The “rationale underlying this rule is based upon the surviving partner’s superior

   knowledge: ‘A surviving partner does not deal at arms-length with the heirs of a deceased partner,

   but must make an open and full disclosure to them. The heirs are at a big disadvantage in dealing

   with the surviving partners, lacking knowledge of the extent of the partnership property or

   information about the amount of business done or the value of the partnership. Thus, in regard to

   the deceased partner’s interest in the partnership, the surviving partners are treated in equity as

   trustees of the decedent’s representatives.’” Id. (quoting 59A Am. Jur. 2d Partnership § 1147

   (1987)) (footnotes omitted); see also Biers v. Sammons, 242 So. 2d 158, 161 (Fla. 3d DCA 1970)

   (noting that “if the surviving or remaining partners continue the partnership business with the

   partnership assets they are required to account to the withdrawing or deceased partner’s estate . . .

   [and] they act as trustees”).




                                                    76
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 77 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


          The record reflects evidence from which a jury could conclude that Defendant enacted a

   scheme against Plaintiffs, abuse of a confidential or fiduciary relationship, and that Plaintiffs were

   the “weaker party” in their dealings with him. See, e.g., ECF Nos. [83-20] (“The information I

   have to work with is what you have told me and the documents from the ATO office.”); [511-18]

   at 1 (“The frustrating part is not know what to believe. One moment I am told that you received

   funding for the next 5 years and are able to get back to work on building the business. And then

   the next second I am told there is no progress being made with the business because all your focus

   is on resolving the ATO disputes.”). Accordingly, the Court rejects Defendant’s assertion that

   Count VIII fails.

          As set forth above, Defendant’s Motion is denied on all grounds. The Court now turns to

   Plaintiffs’ Motion, which contains certain overlapping issues.

                  B.      Plaintiffs’ Motion

          Plaintiffs move for summary judgment on each of the fourteen affirmative defenses raised

   by Defendant in his Amended Answer, ECF No. [87].20 According to Plaintiffs, the affirmative

   defenses fall into eight general categories. ECF No. [498] at 3. The Court will address each

   affirmative defense and the parties’ arguments.

                  1.      Accord and satisfaction, release, waiver, payment, set-off, and failure to
                          mitigate damages

          Plaintiffs assert that the “Coin-Exch” defenses, Affirmative Defenses 4, 5, 6, 7-1, 7-2, and

   8-1, were abandoned by Defendant and are contrary to law. Id. at 5. These defenses purportedly

   relate to Plaintiffs’ alleged shares in Coin-Exch. Id. According to Plaintiffs, Defendant



   20
      Defendant mislabels the numbering of several of his affirmative defenses. For instance, he
   asserts two “seventh” and “eighth” affirmative defenses. Accordingly, for purposes of this motion,
   set-off is Affirmative Defense 7-1, waiver is Affirmative defense 7-2, failure to mitigate is
   Affirmative Defense 8-1, and estoppel is Affirmative Defense 8-2.


                                                     77
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 78 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   “abandoned” these affirmative defenses during his March 18, 2020 deposition where he

   “repeatedly disclaimed having provided Plaintiffs with shares of Coin-Exch in exchange for a

   release of any claims.” Id. at 6. In support, they cite Defendant’s testimony that in response to a

   question if he “ever [told] Ira that he would be releasing you from claims if he accepted shares in

   Coin-Exch,” Defendant stated “[n]o, I never made any such thing.” Id. (quoting ECF No. [498-1]

   at 227:23-228:1). Likewise, when asked if he “ever [told] Ira that he would be waiving any claims

   against you if he accepted shares in Coin-Exch,” Defendant responded, “[n]o, I did not say

   anything like that.” Id. (quoting ECF No. [498-1] at 228:2-6). Plaintiffs add that Defendant has not

   produced evidence to support these defenses. Id. at 6-11.

          In response, Defendant asserts that he did not abandon his Coin-Exch defenses. ECF No.

   [526] at 20. In his view, Plaintiffs have alleged that they suffered damages because of Defendant’s

   promises of shares in a start-up company called Coin-Exch., Ira Kleiman received shares in that

   company, and thus, Plaintiffs “may not now claim he was damaged for not receiving those shares.”

   Id. (emphasis omitted). In reply, Plaintiffs maintain that Defendant’s arguments fail. First, they

   assert that Defendant has failed to put forth evidence showing that the receipt of shares in Coin-

   Exch was conditional on the release of Plaintiffs’ claims or was intended as payment for those

   claims. ECF No. [560] at 5. Second, they assert that Defendant’s representation that Plaintiffs have

   alleged damages from not receiving the Coin-Exch shares “is just untrue.” Id. Specifically, they

   assert that they “have never sought damages relating to shares in the defunct and fraudulent Coin-

   Exch,” and that allegations in the Complaint regarding Coin-Exch shares serve only to support the

   “many frauds designed to lull Ira Kleiman into believing that [Defendant] was trying to help the

   Kleiman family, not steal from it.” Id. (citing ECF No. [83] at ¶¶ 202, 209).




                                                   78
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 79 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


           Upon review, the Court finds no genuine dispute that these defenses fail. Defendant has

   not cited to any evidence in support of these defenses nor has he produced evidence to contradict

   his own deposition testimony. Likewise, the underlying “Transfer of Shares” document signed by

   Ira Kleiman and Defendant, ECF No. [498-7], does not include a statement that the shares were

   provided as part of an agreement, that they would constitute accord and satisfaction, or release

   claims that Plaintiffs assert in this case. Moreover, Defendant does not address any of the cases

   Plaintiffs cite nor does he attempt to refute their arguments regarding these defenses’

   insufficiencies. Therefore, Plaintiffs’ Motion is granted on these defenses.

                   2.      Estoppel

           Defendant asserts the affirmative defense of “estoppel.” ECF No. [87] at 34. This defense

   states that “Plaintiffs are estopped from asserting their claims of fraud against Dr. Wright because

   they were aware of the Australian Taxation Office investigation, as well as the New South Wales

   lawsuit against W&K Info Defense Research, LLC, no later than April 2014, and took no action

   in those proceedings that are in any way consistent with the allegations they now make about those

   proceedings in this action.” Id. Plaintiffs challenge that it is “unclear” if Defendant claims equitable

   or judicial estoppel, but regardless there is no evidence to support either estoppel theory. ECF No.

   [498] at 12. Specifically, they contend that the judicial estoppel21 defense fails as a matter of law

   for three reasons. First, it cannot apply to the estate because it was not a party to either the

   Australian court proceedings or to the ATO investigation. Id. Further, as to W&K, they claim it



   21
     “The Eleventh Circuit employs a two-prong test in applying the [judicial estoppel] doctrine: (1)
   whether ‘the party took an inconsistent position under oath in a separate proceeding’; and (2)
   whether the ‘inconsistent positions were calculated to make a mockery of the judicial
   system.’” Apex Toxicology, LLC v. United Healthcare Ins. Co., No. 17-61840-CIV, 2018 WL
   3199250, at *1 (S.D. Fla. June 29, 2018) (citing Slater v. United States Steel Corp., 871 F.3d 1174,
   1181 (11th Cir. 2017)).



                                                     79
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 80 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   too was not a party to the ATO investigation and it was not properly served in the lawsuits. Id. at

   12-13. Second, they argue that Plaintiffs did not take an “inconsistent position” in any proceedings,

   they had no standing to do anything in the ATO investigation, and the Australian proceedings were

   closed by the time they learned of them. Id. at 13. They add that any positions Defendant took on

   behalf of W&K in the Australian lawsuits is not, in fact, the actual position of W&K. Id. at 13-14.

   Finally, even if there was any evidence of some inconsistent position Plaintiffs took under oath,

   there is no evidence that it was “calculated to make a mockery of the judicial system.” Id. at 15

   (citation omitted). Regarding equitable estoppel,22 they assert that Plaintiffs’ alleged failure to

   “take action” in the ATO investigation or Australian proceedings does not constitute actionable

   misrepresentation nor can Defendant show that either Plaintiff had a duty to “take action” in the

   ATO investigation or court proceedings. Id. Further, they contend that there is no evidence that

   Defendant relied on Plaintiffs’ inaction, that this supposed reliance caused a detrimental change in

   his position, or that Plaintiffs reasonably anticipated that he would rely on their inaction. Id. at 16.

           In response, Defendant contends that Plaintiffs are judicially estopped from asserting their

   claims “for at least three reasons.” First, he notes that Ira Kleiman filed a state court action (not

   against Defendant) alleging that “whatever bitcoin [Dave Kleiman] supposedly mined were his

   personal property, not the property of any purported oral partnership, as alleged here.” ECF No.

   [526] at 18. Second, Plaintiffs, in making an argument related to supplemental jurisdiction,

   “expressly argued that their trade-secret allegations share a common nucleus of operative fact with




   22
     “Equitable estoppel requires that Defendants prove: (1) [the plaintiff] misrepresented material
   facts; (2) [plaintiff] was aware of the true facts; (3) [plaintiff] intended that the misrepresentation
   be acted on or had reason to believe that Defendants would rely on the misrepresentation; (4)
   Defendants did not know, nor should they have known the true facts; and (5) Defendants
   reasonably and detrimentally relied on the misrepresentation.” Buccellati Holding Italia SPA v.
   Laura Buccellati, LLC, 5 F. Supp. 3d 1368, 1376 (S.D. Fla. 2014).


                                                     80
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 81 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   their remaining claims.” Id. And third, Plaintiffs are “equitably estopped” because for “six and a

   half (6 ½) years since the Australian judgments, [P]laintiffs haven’t lifted a finger to undo them.”

   Id. at 19. Thus, he asserts that the Court “should not reward their affirmative choice to sit on their

   hands instead of ever appearing in the Australian court to contest its judgments.” Id.

          In reply, Plaintiffs argue that Defendant’s three points are unsupported by the evidence and

   are legally insufficient. ECF No. [560] at 13. First, they contend that the state court litigation is

   distinct from this case as it involved different parties (different defendants and W&K was not a

   party), and there are no inconsistencies regarding the estate’s positions in this case and that one.

   Id. at 13-14, n.12. Indeed, they claim that the “only reference to ‘bitcoin’ in that [state court] case

   was a request that, ‘[t]o the extent’ the defendants in that action had any of David’s bitcoin, that

   they be enjoined from converting it to their own use.” Id. at 14 n.12 (citation omitted). They add

   “[i]ronically, it was [Defendant] who suggested to Ira [Kleiman] that David may have had devices

   that contained bitcoin. The remainder of the suit was a request for David’s fair share of Computer

   Forensics, LLC’s profits.” Id. (internal citation omitted). Second, they maintain that Defendant

   does not contest that estoppel from the Australian proceedings cannot apply to the estate as a non-

   party, and it is “mind-boggling” to argue that W&K took inconsistent positions in the court

   proceedings because “W&K did not take any positions in the lawsuits.” Id. at 14 (emphasis

   omitted). Third, they argue that Defendant cannot attempt to insert a FUTSA preemption defense

   based on a “common nucleus of operative fact” to argue for estoppel. Id. at 14-15.

          Upon review of the record and consideration of the parties’ arguments, the Court agrees

   with Plaintiffs that this defense fails. Regarding judicial estoppel, Defendant must establish that

   “the party took an inconsistent position under oath in a separate proceeding,” and that “these

   inconsistent positions were ‘calculated to make a mockery of the judicial system.’” Slater, 871




                                                     81
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 82 of 93
                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   F.3d at 1181. In this case, Defendant focuses on Ira Kleiman’s and the estate’s state court lawsuit

   against Computer Forensics LLC and Mr. Conrad and Mr. Paige. ECF No. [488-1] at 97-112.

   However, Defendant fails to present evidence to show that Plaintiffs in this case are judicially

   estopped based on positions taken in that lawsuit. First, W&K is not a party to that lawsuit, so it

   cannot be judicially estopped as a matter of law. Second, that lawsuit was brought against

   Computer Forensics, LLC and Mr. Kleiman’s former business partners relating to Mr. Kleiman’s

   ownership interests in that company and the alleged conversion of certain property, including

   websites and a smartphone, that purportedly belonged to Mr. Kleiman.

           To be sure, in seeking a permanent injunction against all the defendants, that lawsuit alleges

   that Mr. Kleiman “created and maintained bitcoin wallets which were his personal property during

   the time he was a member of Computer Forensics” and that “[t]o the extent that Computer

   Forensics, Paige, or Conrad have retained any bitcoin wallets that were the personal property of

   David Kleiman, Computer Forensics should be enjoined from monetizing, transferring or

   otherwise converting such bitcoin to its use of [sic] or the use of its principals or third parties.” Id.

   at 104-05. However, while Defendant argues that these allegations invoke judicial estoppel, he

   fails to put forward evidence demonstrating that the allegations in that lawsuit are “inconsistent”

   with the claims in this case. But more importantly, he fails to produce evidence that the estate’s

   supposedly inconsistent positions were calculated “to make a mockery of the judicial system.”

   Additionally, the Court has already rejected Defendant’s FUTSA preemption arguments.

   Accordingly, Plaintiffs’ Motion is granted as to the judicial estoppel defense.

           Regarding equitable estoppel, Defendant contends that “for six and a half (6 1/2) years

   since the Australian judgments, [P]laintiffs haven’t lifted a finger to undo them.” ECF No. [526]

   at 19. He adds that Plaintiffs were served and were “obviously under a duty to respond” and they




                                                      82
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 83 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   “failed to respond at their peril[.]” Id. The Court is unconvinced. As noted, Defendant has not

   demonstrated that Plaintiffs were properly served in those lawsuits, the estate was not a party to

   those actions, and Defendant fails to satisfy the elements of equitable estoppel. Buccellati, 5 F.

   Supp. 3d at 1376 (“Equitable estoppel requires that Defendants prove: (1) [the plaintiff]

   misrepresented material facts; (2) [plaintiff] was aware of the true facts; (3) [plaintiff] intended

   that the misrepresentation be acted on or had reason to believe that Defendants would rely on the

   misrepresentation; (4) Defendants did not know, nor should they have known the true facts; and

   (5) Defendants reasonably and detrimentally relied on the misrepresentation.”). Accordingly,

   Plaintiffs’ Motion is granted on this defense.

                  3.      Res judicata and collateral estoppel

          In the December 2018 Order, the Court previously rejected Defendant’s arguments that

   Plaintiffs’ claims were barred by the doctrines of res judicata and collateral estoppel. ECF No. [68]

   at 13-15. Specifically, the Court could not conclude that the Australian judgments operated as a

   judgment on the merits, which element is required to successfully assert these defenses. Id.

   Likewise, the Court noted that res judicata does not apply “when its application would defeat the

   ends of justice,” and based on the pleading’s allegations, “it would be an injustice to the Plaintiffs

   to allow the doctrine of res judicata to be invoked.” Id. at 15.

          Plaintiffs now argue that the Court “should grant summary judgment to Plaintiffs on this

   defense for the same reasons it previously rejected the defense: the consent orders in the Australian

   Court Proceedings are void for lack of valid service, the claims or issues in this case were not

   decided on the merits in those proceedings, and application of res judicata or collateral estoppel

   would defeat the ends of justice.” ECF No. [498] at 16. Likewise, they assert that preclusion

   “cannot apply because of extrinsic fraud by Defendant in the Australian Court Proceedings.” Id.




                                                    83
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 84 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   See also id. at 16-22. Defendant responds, without addressing all of Plaintiffs’ arguments or this

   Court’s December 2018 Order, that res judicata applies23 because W&K was properly served under

   the Hague Convention and there was no extrinsic fraud. In reply, Plaintiffs contend that summary

   judgment is proper because he does not challenge two independent bases for rejecting these

   defenses, including that the Australian judgments were not decided on the merits or that preclusion

   would defeat the ends of justice; res judicata does not apply where W&K was not served with

   process during those proceedings; and Defendant’s extrinsic fraud precludes res judicata. ECF No.

   [560] at 15-16.

           “In determining whether an action is barred by res judicata, a federal court applies the law

   of the state in which it sits.” Laskar v. Peterson, 771 F.3d 1291, 1299 (11th Cir. 2014). “The

   doctrine of res judicata applies when four identities are present: (1) identity of the thing sued for;

   (2) identity of the cause of action; (3) identity of persons and parties to the action; and (4) identity

   of the quality of the persons for or against whom the claim is made.” Topps v. State, 865 So. 2d

   1253, 1255 (Fla. 2004). Additionally, “it is clear that a decision on the merits must have been made

   before res judicata becomes applicable[.]” Id. at 1256. Defendant has not shown that the instant

   claims are barred by res judicata. Not only has Defendant failed to demonstrate that any of the

   elements above are satisfied, he cannot do so as a matter of law. The estate was not a party to the

   Australian proceedings, the causes of action in those lawsuits and here are not identical, the relief

   requested in this action is different, and there was no judgment on the merits in those cases.

   Accordingly, Plaintiffs’ Motion is granted on this defense.




   23
     Defendant also makes no argument regarding collateral estoppel. Indeed, his response is
   dedicated only to res judicata. See ECF No. [526] at 2-3, 17-18. The Court, therefore, finds that
   Defendant has abandoned this defense and forfeited this point. See Anderson v. Branch Banking
   and Tr. Co., 119 F. Supp. 3d 1328, 1345 (S.D. Fla. 2015) (collecting cases).


                                                     84
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 85 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


                  4.      Statute of limitations and laches

          Plaintiffs argue that the Court previously rejected the statute of limitations argument in the

   December 2018 Order and that it should do so again here because there is no record evidence that

   the date of the Australian court judgments changed or that “Plaintiffs were aware of Defendant’s

   conduct underlying their claims more than four years prior to the filing of this lawsuit.” Id. at 22.

   Further, they contend that “[a]lthough the Court need not reach the issue, the record evidence also

   demonstrates that the statute of limitations was tolled until October 2015 because of Defendant’s

   own misconduct” under the doctrine of fraudulent concealment or equitable estoppel. Id. at 23-24.

   They add that the record contains “irrefutable evidence” of Defendant’s deception, “including

   obstructive behavior that has continued during this case, which was specifically aimed at

   defrauding the Estate and W&K and preventing discovery of Plaintiffs’ claims.” Id. at 23. Plaintiffs

   maintain that the laches24 defense fails “for similar reasons” and that laches does not apply if the

   limitations period has not run or has been tolled. Id. at 25. See also Briggs v. Estate of Geelhoed

   ex rel. Johnson, 543 So. 2d 332, 334-35 (Fla. 4th DCA 1989) (laches did not apply where statute

   of limitations was tolled). They likewise add that Defendant has not provided evidence that he has

   been prejudiced or detrimentally relied on any inaction by Plaintiffs. Id.

          In response, reciting substantially identical arguments asserted in his motion, Defendant

   maintains that Plaintiffs’ claims are time-barred and that the latest date that the claims accrued was

   November 6, 2013, when the Australian judgments were entered, thus making all but one claim



   24
     “Laches has four elements: (1) conduct on the part of the defendant giving rise to the situation
   of which the complaint is made; (2) failure of the plaintiff to assert his or her rights by suit, even
   though the plaintiff has had knowledge of the defendant’s conduct and has been afforded the
   opportunity to institute suit; (3) lack of knowledge on the defendant’s part that the plaintiff would
   assert the right on which he or she bases the suit; and (4) injury or prejudice to the defendant in
   the event relief is accorded to the plaintiff or the suit is held not to be barred.” Dep’t of Revenue
   ex rel. Thorman v. Holley, 86 So. 3d 1199, 1203 (Fla. 1st DCA 2012).


                                                    85
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 86 of 93
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


   time-barred by approximately three months. ECF No. [526]. In support, Defendant argues that the

   delayed discovery doctrine does not apply, there is no evidence of fraudulent concealment to toll

   the statutes of limitations, equitable estoppel does not apply to save the claims, and laches bars

   Plaintiffs’ claims for equitable relief. Id. at 4-15. In reply, Plaintiffs assert that Defendant’s

   opposition “fails because it depends on facts not supported by the undisputed record.” ECF No.

   [560] at 5. They add that the statute of limitations defense lacks evidentiary support, equitable

   estoppel and fraudulent concealment apply to bar a statute of limitations defense, and the laches

   defense fails because the claims are not time barred and Defendant presents no evidence of

   prejudice from any delay. Id. at 5-12.

          Upon review and consideration, and as set forth in the analysis on Defendant’s Motion, the

   parties present a genuine dispute regarding whether the limitations periods are tolled by the

   doctrines of fraudulent concealment and equitable estoppel. Accordingly, Plaintiffs’ Motion is

   denied on these defenses.

                  5.      Good faith

          Defendant’s third affirmative defense, good faith, asserts that “[t]o the extent Plaintiffs

   allege that the 2011 Intellectual Property License Funding Agreement, the 2012 Deed of Loan,

   and the 2013 Contract for the Sale of Shares of Company Owning Business (‘the Contracts’) are

   unenforceable, Dr. Wright acted in good faith to effectuate David Kleiman’s intent after David

   Kleiman’s death.” ECF No. [87] at 33.

          Plaintiffs argue that this defense is legally and factually unsupportable. ECF No. [498] at

   2. They add that “no case support[s] the proposition that a Defendant’s own self-serving, after-the-

   fact statements that the opposing party would have been supportive can create a disputed issue of

   material fact for a good faith defense. Indeed, no authority that Plaintiffs are aware of remotely




                                                   86
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 87 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   suggests that a fraudulent contract is valid so long as the defendant claims that he believes in ‘good

   faith’ he is effectuating the intent of the person whose signature he forged.” Id. at 26. Defendant

   did not address his good faith affirmative defense in his response to Plaintiffs’ Motion, ECF No.

   [526]. Accordingly, the Court agrees with Plaintiffs that Defendant has forfeited this defense. See,

   e.g., Pac. Employers Ins. Co. v. Wausau Bus. Ins. Co., 508 F. Supp. 2d 1167, 1174 (M.D. Fla.

   2007) (“The other affirmative defenses that Defendants failed to support in the Response are

   waived and are no longer before the Court.”) (citing Gilbert v. Walt Disney Parks and Resorts,

   LLC, 2005 WL 1863367, *7 (Aug. 3, 2005) (failure to respond to claim in an opposition

   memorandum results in the claim being waived)). Summary judgment in Plaintiffs’ favor is

   granted on this defense.

                  6.      Unclean hands

          Defendant’s ninth affirmative defense, unclean hands and illegality, states that “Plaintiffs’

   claims are barred by the doctrine of unclean hands because, inter alia, Ira Kleiman, as the

   representative of David Kleiman’s estate, manipulated his dead brother’s estate to avoid payment

   of taxes and violated various laws, including, but not limited to, Florida and foreign laws that

   protect against the invasion of privacy and the misuse of private, personal, or confidential

   information.” ECF No. [87] at 34-35.

          “For a defendant to successfully avail itself of the doctrine of unclean hands, it must satisfy

   two requirements. First, the defendant must demonstrate that the plaintiff’s wrongdoing is directly

   related to the claim against which it is asserted. Second, even if directly related, the plaintiff’s

   wrongdoing does not bar relief unless the defendant can show that it was personally injured by her

   conduct.” Calloway v. Partners Nat. Health Plans, 986 F.2d 446, 450–51 (11th Cir. 1993) (internal

   citation omitted). “[C]ourts require the connection between the unclean-hands conduct and the




                                                    87
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 88 of 93
                                                              Case No. 18-cv-80176-BLOOM/Reinhart


   matter in litigation to be very close.” Bowe v. Pub. Storage, No. 1:14-CV-21559-UU, 2015 WL

   11233137, at *3 (S.D. Fla. June 26, 2015) (granting summary judgment to plaintiff on unclean

   hands defense because the alleged misrepresentation was not directly related to the lawsuit). See

   also Freestream Aircraft USA Ltd. v. Chowdry, No. 16-CV-81232, 2018 WL 1309921, at *3 (S.D.

   Fla. Mar. 12, 2018) (“[W]e’re talking really directly related . . . It is, in essence, the reason for the

   lawsuit.”) (emphasis in original; citation omitted).

           Plaintiffs argue that this defense is lacking because the alleged bad acts, avoiding estate

   taxes and violating privacy laws, are “entirely unrelated” to their claims, and there is no evidentiary

   support that Defendant was harmed by the purported misconduct. ECF No. [498] at 26-28.

   Curiously, although not asserted as an affirmative defense, the Defendant responds that Ira

   Kleiman destroyed David Kleiman’s papers and hard drives, and that this conduct is “a casebook

   paradigm of unclean hands. He destroyed key evidence and may well be sitting on key evidence

   that he refuses even to attempt to access.” ECF No. [526] at 19.25 In reply, Plaintiffs assert that

   Defendant’s response “presents a new, speculative account of his unclean hands defense,

   abandoning both grounds for the defense alleged in his answer.” ECF No. [560] at 16. According

   to Plaintiffs, Defendant fails to satisfy both elements to assert this defense, he waived the newfound

   arguments by not asserting them in the Amended Answer and Plaintiffs are prejudiced by it, and

   there is no evidence that anything in the mail disposed of by Ira Kleiman or on the hard drives

   creates a disputed material fact. ECF No. [560] at 16-17.




   25
      Defendant does not cite any facts in particular to substantiate his assertions. His claim that Ira
   Kleiman “took possession of [Mr. Kleiman’s] belongings, threw away his papers, erased two of
   his hard drives, and now admits that he never sought professional help to access [Mr. Kleiman’s]
   other devices or several of his email accounts” references “Def. SMF ¶_” and not any record
   evidence. See ECF No. [526] at 19.


                                                      88
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 89 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


           Upon review, the Court concludes that this defense fails. Defendant has not raised any

   genuine issue of fact as to the actual delineated theories underlying this affirmative defense—

   avoiding estate taxes and violation of privacy laws—as set forth in the Amended Answer, ECF

   No. [87] at 34-35. Indeed, Defendant’s response to Plaintiffs’ Motion focuses exclusively on

   alleged wrongdoing unrelated to tax evasion and privacy invasion, and not pleaded as an

   affirmative defense. Defendant neither cites evidence nor raises arguments in support of his actual

   defense. Therefore, he fails to present a genuine dispute of material fact as to either element of the

   unclean hands defense under Calloway, and summary judgment, accordingly, is warranted in

   Plaintiffs’ favor. The Court, similarly, exercises its discretion and will not apply the unclean hands

   doctrine to bar equitable claims on grounds not actually pled in Defendant’s pleading. Shatel Corp.

   v. Mao Ta Lumber & Yacht Corp., 697 F.2d 1352, 1355 (11th Cir. 1983) (explaining that

   “[a]pplication of the equitable doctrine of unclean hands lies within the sound discretion of the

   district court”).

           The failure to plead an affirmative defense generally results in a waiver of that defense.

   Latimer, 601 F.3d at 1239. Just as a party may not amend a pleading through a response brief, it

   may not avoid waiver of an affirmative defense by belatedly raising it in response to a summary

   judgment motion. See Gottlieb & Gottlieb, P.A. v. Crants, 657 F. App'x 920, 923 (11th Cir. 2016)

   (holding that district court did not abuse its discretion in determining that defendant waived an

   affirmative defense that was raised in an opposition to plaintiff’s motion for summary judgment)

   (citing Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (concluding that

   a party may not amend a pleading “through argument in a brief opposing summary judgment”)).

   See also Keybank Nat'l Ass'n v. Hamrick, 576 F. App’x 884, 888–89 (11th Cir. 2014) (“When an

   affirmative defense initially was raised pursuant to a summary judgment motion, we determined




                                                    89
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 90 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   that the defendant’s ‘failure to specifically plead the defense in its answer or amended answer

   results in the waiver of this defense.’”). This is all the more so where, as here, Defendant’s one-

   paragraph response fails to cite specifically to any actual record evidence supporting this newly

   asserted defense. Accordingly, Plaintiff’s Motion is granted on the unclean hands defense.

                  7.      Statute of frauds

          Plaintiffs maintain that Defendant’s statute of frauds affirmative defense is legally and

   factually inapplicable. They argue that the “the fact the partnership lasted more than a year is not

   the relevant consideration. Instead, Courts must determine whether, at the time of formation,

   ‘performance is possible within one year from the inception of the contract[.]’” ECF No. [498] at

   28 (citation and emphasis omitted). If so, the contract falls outside the statute of frauds. Id. They

   note that there is no evidence that the alleged partnership “to create and mine Bitcoin necessarily

   required performance lasting more than one year,” and “[a]t best, this was an oral contract for an

   indefinite time which is not barred by the Statute of Frauds.” Id. at 29 (citation omitted).

          Defendant responds that a “purported oral contract allegedly intended to last three years,

   which also is alleged to have lasted three years, violates Florida’s statute of frauds, period, full

   stop.” ECF No. [526] at 15. He also argues that there is no evidence that any bitcoin allegedly

   mined by Satoshi Nakamoto ever moved on the blockchain over the last nine years. Id. at 16.

   Because of this, he theorizes that the purported partners “also had to have had an oral agreement

   to not access the bitcoin for more than a year, which also would require dismissal of this claim for

   violating the statute of frauds.” Id. In reply, Plaintiffs maintain that there “is still no evidence

   supporting an intent for a partnership to last for a definite period longer than one year, or that

   performance of the partnership agreement was impossible within one year.” ECF No. [560] at 12.

   They also assert that there is no evidence that Defendant and Mr. Kleiman made any agreement to




                                                    90
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 91 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   not access mined bitcoin as part of forming their partnership, but even if there was such an

   agreement formed at a later date, that would not render the earlier-formed relationship

   unenforceable. Id. at 13.

          Upon review and consideration, and for the reasons explained above regarding Defendant’s

   Motion, Defendant has not presented record evidence supporting this defense other than a

   mischaracterization of the SAC’s allegation, ECF No. [83] at ¶ 67, as to the parties’ supposed

   intent for the alleged partnership’s duration. In particular, Plaintiffs have shown the absence of

   evidence that full performance of the partnership within one year was impossible or that the parties

   intended the partnership to last for a particular duration especially one lasting longer than one year.

   Plaintiffs have, thus, discharged their burden on this defense. See Electro Med. Assocs. v. Aetna

   Life Ins. Co., No. 8:09-CV-39-T-27AEP, 2010 WL 11508047, at *1 (M.D. Fla. May 17, 2010)

   (“The primary question raised by the parties is what evidence, if any, is Plaintiff required to submit

   when moving for partial summary judgment on Defendants’ affirmative defenses. Because

   Defendants bear the burden of proof on their affirmative defenses, Plaintiff can simply point to the

   lack of supporting evidence. Plaintiff did so, but Defendants failed to submit any record evidence

   to establish several defenses. As to those defenses, the motion is due to be granted.”). See also

   Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115–16 (11th Cir. 1993) (where a summary judgment

   motion relates to issues on which the non-moving party will bear the burden of proof at trial, “the

   moving party is not required to support its motion with affidavits or other similar

   material negating the opponent’s claim in order to discharge this initial responsibility” but rather

   “the moving party simply may show [] -that is, point[] out to the district court-that there is an

   absence of evidence to support the non-moving party’s case”) (emphasis in original; citation

   omitted); Johnson v. Bd. of Regents of Univ. of Georgia, 263 F.3d 1234, 1264 (11th Cir. 2001)




                                                     91
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 92 of 93
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


   (the “burden is on defendant to adduce evidence supporting affirmative defenses, not upon movant

   to negate its existence”) (citing Harper v. Delaware Valley Broadcasters, Inc., 743 F. Supp. 1076,

   1090–91 (D. Del. 1990), aff'd, 932 F.2d 959 (3d Cir.1991)).

          To avoid summary judgment, Defendant is required to either “show that the record in fact

   contains supporting evidence sufficient to withstand a directed verdict motion” or submit

   “additional evidence sufficient to withstand a directed verdict motion at trial based on the alleged

   evidentiary deficiency.” Fitzpatrick, 2 F.3d at 1116-17. Defendant did neither. Accordingly,

   because Plaintiffs have carried their initial burden and Defendant fails to demonstrate a genuine

   issue of material fact regarding the statute of frauds, Plaintiffs are entitled to judgment as a matter

   of law on this defense.

                    8.    Personal jurisdiction

          Defendant’s eleventh affirmative defense provides that the Court “lacks personal

   jurisdiction over Dr. Wright under Fla. Stat. § 48.193(1)(a). Dr. Wright never performed any

   relevant act while physically in the state of Florida, nor any tortious act causing injury in the state

   of Florida, and does not possess minimum contacts with the state of Florida from which Plaintiffs’

   claims arise or to which they relate.” ECF No. [87] at 35. In the December 2018 Order, the Court

   previously rejected Defendant’s argument that the Court lacked personal jurisdiction. ECF No.

   [68] at 27-28.

          Plaintiffs argue that the record supports the exercise of personal jurisdiction over

   Defendant because the alleged injuries occurred in Florida, Plaintiffs are located in this state,

   Defendant affirmed in the Australian proceedings that he conducted business with Mr. Kleiman in

   Florida, and the claims arise out of Defendant’s alleged misappropriation of Mr. Kleiman and

   W&K’s assets. ECF No. [498] at 29-30. Defendant responds that he “has the right to, and does,




                                                     92
Case 9:18-cv-80176-BB Document 615 Entered on FLSD Docket 09/21/2020 Page 93 of 93
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


   preserve this argument for appeal.” ECF No. [526] at 20. Plaintiffs reply that Defendant “does not

   oppose summary judgment on his personal jurisdiction defense, but rather just wants to preserve

   it for appeal.” ECF No. [560] at 17. They add that “summary judgment is appropriate because the

   record still supports the Court’s denial of [his] motion to dismiss on personal jurisdiction.” Id.

          Upon review, Defendant presents no record evidence to support a defense that the Court

   lacks personal jurisdiction over him. Nor does he otherwise dispute Plaintiffs’ facts supporting the

   exercise of personal jurisdiction. Accordingly, Plaintiffs’ Motion is granted on this defense.

          IV.      CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that:

          1. Defendant’s Motion, ECF No. [487], is DENIED;

          2. Plaintiff’s Motion, ECF No. [498], is GRANTED IN PART AND DENIED IN

                PART.

          3. Plaintiff’s Motion for Leave to Supplement Record on Defendant’s Pending Motion

                for Summary Judgment, ECF No. [612], is DENIED AS MOOT.

          DONE AND ORDERED in Chambers at Miami, Florida, on September 18, 2020.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record




                                                    93
